Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 1 of 45




                       EXHIBIT X
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 2 of 45




                            IN THE UNITED STATES DISTRICT COURT

                           FOR THE SOUTHERN DISTRICT OF FLORIDA



    MELANIE DAVIS, on behalf of                :
    herself and all others similarly           :
    situated,                                  :
                                               :           Civil Case No.: 9:18-cv-81004
    Plaintiff,                                 :
                                               :
    v.                                         :
                                               :
                                               :
    POST UNIVERSITY, INC.,                     :
                                               :
    Defendant.                                 :




                            DECLARATION OF ANYA VERKHOVSKAYA



                                                   June 17, 2019




    Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                       Page 1 of 12
    Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 3 of 45




                                          TABLE OF CONTENTS


    I.       INTRODUCTION AND SUMMARY……………………………………………… 3
    II.      EXPERIENCE AND QUALIFICATIONS…………………………………………. 3
    III.     PROCESSES FOR CLASS MEMBER IDENTIFICATION……………………….. 8
           A. Methodology for Wireless Number Analysis……………………………………………….        8
           B. Methodology for Business Telephone Number Analysis…………………………………… 9
           C. Information on Reverse-Append……………………………………………………………. 10




    Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)     Page 2 of 12
    Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 4 of 45



    I, Anya Verkhovskaya, hereby certify as follows:

    I.   INTRODUCTION AND SUMMARY

    1.      I understand that in the above-captioned action (the “Action”) the Plaintiff alleges that

    Defendant violated the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.
    2.      This declaration is based on information available to me today and based on my experience

    performing similar work in other TCPA cases. I reserve the right to supplement or amend the
    declaration should new and/or additional data or information be provided by the Defendant.

    3.      It is possible, common and administratively feasible to reliably identify telephone numbers

    which were residential telephone numbers at the time of the calls.
    4.      It is possible, common and administratively feasible to reliably identify telephone numbers

    which were assigned to wireless telephones at the time of the calls.
    5.      It is possible, common and administratively feasible to reliably identify the names and

    addresses that were associated with these telephone numbers at the time of the calls.


    II. EXPERIENCE AND QUALIFICATIONS

    6.      I am the President of Class Experts Group, LLC (“CEG”). CEG offers litigation support

    services with a focus on data management and data analysis, particularly in the area of TCPA,

    class administration and consumer class action litigation support services.
    7.      I have over 19 years of experience serving as an expert witness or court-approved

    administrator in various class action matters, including hundreds of Telephone Consumer
    Protection Act cases, consumer, employment, antitrust, securities fraud, ERISA, civil rights,

    discrimination and other claims. My resume is attached hereto as Exhibit A.

    8.      I have extensive experience in identifying and locating class members in order to
    administer some of the largest and most complex class actions and other administration matters,

    involving all aspects of direct, media and third-party notice programs, data management, claims
    administration and settlement fund distribution, both domestically and internationally.




    Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                        Page 3 of 12
    Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 5 of 45



    9.      In my professional experience, I have personally analyzed, overseen and directed pre-class-

    certification data analysis engagements, including but not limited to the analysis of telephone

    records; credit card company records; governmental agency data files; life, automobile, medical,

    and title insurance records; medical billing records; mortgage, securities and other banking

    records; as well as various other large-volume data sets across dozens of industries.

    10.     As a result, I am extremely familiar with numerous and diverse methodologies and systems
    that can be used to perform reliable record analysis.

    11.     I have been personally involved with the administration, processing and adjudication of

    millions of class action-related claims, including analysis, classification, processing of
    documentation (paper and digital) and related correspondence.
    12.     I have regularly served as an expert witness, providing opinions and testimony concerning
    ascertainability, class certification, notice adequacy and settlement issues.

    13.     I have been retained to provide expert deposition and/or court testimony in numerous
    matters and cases involving substantial data analysis, including but not limited to the following:

                a. Abante Rooter & Plumbing, Inc. v. Alarm.com, Inc. and Alarm.com Holdings,
                   Inc., No. 15-06314 (N.D. Cal.)
                b. Benzion v. Vivint, Inc., No. 12-61826 (S.D. Fl.)
                c. Biringer v. First Family Ins., Inc., No. 14-00566 (N.D. Fl.)
                d. Cordoba et al v. DIRECTV, LLC, No. 15-03755 (N.D. Ga.)
                e. Drayton v. Toyota Motor Credit Corp., No. 16-00046 (M.D. Fl.)
                f. Duchene v. Westlake Services, LLC, No. 13-01577 (W.D. Pa.)
                g. Garcia vs. Target Corporation, No. 16-20727 (S.D. Fl.)
                h. Gilmore v. USCB Corporation, No. 17-00119 (M.D. Ga.)
                i. Goins v. Palmer Recovery Attorneys, PLLC, No. 17-00654 (M.D. Fl.)
                j. Heidarpour v. Central Payment Co. LLC, No. 15-00139 (M.D. Ga.)
                k.   Hopkins v. Modernize, Inc., No. 17-40087 (D. Mass.)
                l.   Horton v. Cavalry Portfolio Services, LLC, No. 13-00307 (S.D. Cal.)
                m. Hossfeld v. Compass Bank, et al., 16-2017 (N.D. Al.)
                n.   In re: Monitronics Int’l, Inc. TCPA Lit., No. 13-02493 (N.D. W. Va.)
                o.   Johansen v. HomeAdvisor, Inc., One Planet Ops, No. 16-00121 (S.D. Oh.)

    Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                        Page 4 of 12
    Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 6 of 45



                p.   Johnson v. Navient Solutions, Inc., No. 15-00716 (S.D. Ind.)
                q.   Krakauer v. DISH Network, LLC., No. 14-00333 (M.D. NC)
                r.   Luster v. Green Tree Servicing LLC, No. 14-01763 (N.D. Ga.)
                s.   Manopla et al v. Home Depot USA, Inc. et al., No. 15-01120 (D. NJ)
                t.   McMillion v. Rash Curtis & Associates, No. 16-03396 (N.D. Cal.)
                u.   Mey v. Frontier Communications Corporation, No. 13-01191 (D. Conn.)
                v.   Mey v. Honeywell Int'l, Inc., et al, No. 12-01721 (S.D. W. Va.)
                w. Morris v. SolarCity Corp., No. 15-05107 (N.D. Cal.)
                x.   Pieterson v Wells Fargo Bank, N.A., No. 17-02306 (N.D. Cal.)
                y.   Reyes v. BCA Financial Services, Inc., No. 16-24077 (S.D. Fl.)
                z.   Roberts v. Wyndham Int’l, Inc. et al., No. 12-05083 (N.D. Cal.)
                aa. Slovin v. Sunrun, Inc. et al., No. 15-05340 (N.D. Cal.)
                bb. Tomeo v. Citigroup Inc., No. 13-04046 (N.D. Ill.)
                cc. West v. California Service Bureau, Inc., No. 16-03124 (N.D. Cal.)
                dd. Winters v. Capital One Bank (USA) N.A., et al., No. 17-01178 (C.D. Cal.)


    14.     I have been retained to provide expert reports and/or data analysis declarations in numerous

    TCPA matters, including but not limited to the following cases:

                a.   Barron’s Outfitters, Inc. v. Deluxe Corp., No. 14-1903 (D.S.C.)
                b.   Carrese v. Yes Online Inc., No. 16-5301 (C.D. Cal.)
                c.   Cortes v. National Credit Adjusters, No. 17-02152 (S.D. Cal.)
                d.   Desai v. ADT Security Sys., Inc., No. 11-1925 (N.D. Ill.)
                e.   Fanning v. HSBC Card Servs., Inc., No. 12-885 (C.D. Cal.)
                f.   Flowers v. Twilio, Inc., No. RG16804363 (Cal. Sup. Ct., Alameda Cnty.)
                g.   Hogaboom v. NCO Fin. Sys., No. 15-6146 (E.D. Pa.)
                h.   Ikuseghan v. Multicare Health System, No. 14-5539 (W.D. Wash.)
                i.   In re Collecto, Inc. TCPA Litig., No. 14-2513 (D. Mass.)
                j.   Johnson v. NPAS Solutions, LLC, No. 17-80393 (S.D. Fla.)
                k.   Lennartson v. Papa Murphy’s Int’l. LLC, No. 15-05307 (W.D. Wa.)
                l.   Lofton v. Verizon Wireless (VAW) LLC, No. 13-5665 (N.D. Cal.)
                m. Mey v. Herbalife Int’l, No. 01-263 (Cir. Ct. Ohio Cnty., W. Va.)
                n.   Mey v. Interstate Nat’l Dealer Servs., Inc., et al., No. 14-01846 (N.D. Ga.)

    Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                       Page 5 of 12
    Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 7 of 45



                o.   Mey v. Venture Data, LLC, No. 14-123 (N.D. W. Va.)
                p.   Mohamed v. OffLease Only, Inc., No. 15-23352 (S.D. Fla.)
                q.   Nguyen v. Vantiv LLC, No. 15-2436 (N.D. Cal.)
                r.   Saunders v. Cabela’s Wholesale, Inc., No. CGC-14-537095 (Cal. Sup. Ct., San
                     Francisco Cnty.)
                s.   Vizcarra v. Macy’s.com, No. 14-2041 (C.D. Cal.)
                t.   Youngman v. A&B Ins. & Fin., Inc., No. 16-1478 (M.D. Fla.)

    15.     I was the court-appointed settlement administrator and managed claims processing and the

    fund distribution and/or was a notice expert in the following TCPA cases:

                a.   Benzion v. Vivint, Inc., No. 12-61826 (S.D. Fla.)
                b.   Brown v. Rita’s Ice Franchise, No. 15-3509 (E.D. Pa.)
                c.   Desai v. ADT Security Systems, Inc., No. 11-1925 (N.D. Ill.)
                d.   Duchene v. Westlake Servs., LLC, d/b/a Westlake Fin. Servs., LLC, No. 13-157
                     (W.D. Pa.)
                e.   Heidarpour v. Central Payment Co. LLC, No. 15-139 (M.D. Ga.)
                f.   Horton v. Cavalry Portfolio Services, LLC, No. 13-307 (S.D. Cal.)
                g.   Ikuseghan v. Multicare Health System, No. 14-5539 (W.D. Wash.)
                h.   Krakauer v. DISH Network, LLC, No. 14-333 (M.D.N.C.)
                i.   Lofton v. Verizon Wireless (VAW) LLC, No. 13-5665 (N.D. Cal.)
                j.   Mey v. Herbalife Int’l, No. 01-263 (Cir. Ct. Ohio Cnty., W. Va.)
                k.   Mey v. Interstate National Dealer Serv., Inc., et al., No. 14-01846 (N.D. Ga.)
                l.   Mey v. Venture Data, LLC, No. 14-123 (N.D. W. Va.)
                m. Milford & Ford Assoc., Inc., et al. v. Cell-Tek, LLC, No. 09-11261 (D. Ma.)
                n.   Munday v. Navy Federal Credit Union, No. 15-1629 (C.D. Cal.)
                o.   Nguyen v. Vantiv LLC, No. 15-2436 (N.D. Cal.)
                p.   Youngman v. A&B Ins. & Fin., Inc., No. 16-1478 (M.D. Fla.)

    16.     In addition to the engagements listed above and in my resume, I have also overseen some
    of the most complex, large-scale international administration programs.

    17.     As the court-appointed notice administrator in the Swiss Banks Holocaust Victim Assets
    Litigation, a $1.25 billion settlement, I played a key role in a worldwide Phase I, notice program

    that resulted in the processing of more than 500,000 initial questionnaires.

    Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                      Page 6 of 12
    Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 8 of 45



    18.     In Phase III, I coordinated delivering notice to over 10,000 Jewish communities in 109

    countries, and administered international help and call centers in Phases I and III that directly

    assisted more than 100,000 potential claimants, created a class-appropriate notice targeting

    Romanies (Gypsies) in 48 countries and directed hundreds of staff to communicate orally and

    directly with Romani communities and individuals, and notified more than two million people. By

    designation of the International Organization for Migration (IOM), I directly assisted more than

    22,000 Romanies in 17 countries of central and eastern Europe with claim completion.

    19.     I was appointed by the government of Germany to lead the notice and claims collection
    efforts in the German Forced Labour Compensation Programme (GFLCP). As authorized by the
    International Organization for Migration (IOM), we located more than 43,000 Romani survivors

    in 17 countries of central and eastern Europe who were potentially eligible for humanitarian aid,
    and I oversaw creation of a comprehensive database for the GFLCP and the Holocaust Victim

    Assets Programme and directly assisted more than 11,000 Romanies across eight central and
    eastern European countries with claim completion.

    20.     I was appointed by Chairman Lawrence Eagleburger and served as a consultant to the

    International Commission on Holocaust Era Insurance Claims (ICHEIC) on notice and outreach
    strategies and supervised the notification of claimants and face-to-face assistance programs in

    eastern Europe and the former Soviet Union.
    21.     In February 2011, I was appointed by the Israeli government authority as the

    Administrative Director of Project HEART (Holocaust Era Asset Restitution Taskforce) to provide

    the essential tools, strategy, and information that will ultimately enable the Government of Israel
    and its partners to secure a measure of justice for eligible Jewish victims and their heirs. Since its

    inception, Project HEART has become one of the most comprehensive multilingual notice
    campaigns ever undertaken, covering 137 countries. As part of its efforts, we launched a

    multilingual, interactive website, established a 24-hour call center in 13 languages, distributed

    more than 500,000 documents to potentially eligible families of Holocaust victims, handled over
    80,000 calls, conducted archival research, and created the most comprehensive on-line database in

    Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                        Page 7 of 12
    Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 9 of 45



    history. In addition, we reached out to 15,000 non-governmental organizations that are now

    engaged in the project, assisted thousands of Holocaust victims and their heirs, established an
    active social media campaign, held numerous press conferences, participated in dozens of radio

    programs, processed nearly two hundred thousand claims, and created the worlds-largest and most
    complex data repository of nearly two million documents of Jewish property stolen or looted

    during the Holocaust era.
    22.     Courts have admitted my expert opinions, testimony, data analysis methodology, notice
    programs’ effectiveness and efficiency, as well as claims administration determinations, in dozens

    of cases.
    23.     I have authored no publications.

    24.     I have testified as an expert witness at deposition or trial in the last four years in the cases

    listed on Exhibit B.


    III. PROCESSES FOR CLASS MEMBER IDENTIFICATION

    A. Methodology for Wireless Number Analysis

    25.     To identify telephone numbers registered to cellular telephones, I use information provided

    by Interactive Marketing Solutions (“IMS”). IMS is the country’s largest single-source supplier
    of cellular identification products and services. Use of IMS data for the purpose of identifying

    cellular telephones is pervasive and widely accepted as the most reliable method of identifying
    cellular telephones, as demonstrated by the following facts:

                a.   The FCC has used IMS to determine when a phone number is registered to a
                     cellular telephone, including when issuing an $80 million penalty for violations
                     of the TCPA in September 2018. See In the Matter of Best Ins. Contracts, Inc.,
                     & Philip Roesel, DBA Wilmington Ins. Quotes, 33 F.C.C. Rcd. 9204 (2018)
                     (referring to IMS data as “an industry-standard, commercially available
                     software and database of known assigned and ported wireless numbers” and
                     acknowledging that “the Bureau analyzed the details of the 21,582,771
                     robocalls” using IMS data “to determine whether any of the robocalls went to
                     wireless phones”).
                b.   Call centers across the United States routinely rely upon IMS data to determine
                     when a phone number is registered to a cellular telephone.

    Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                          Page 8 of 12
    Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 10 of
                                       45


              c.   Courts have regularly approved of my own use of IMS data as a reliable means
                   of identifying calls made to cellular telephones. See Abante Rooter &
                   Plumbing, Inc. v. Alarm.com, Inc. and Alarm.com Holdings, Inc., No. 15-6314
                   (N.D. Cal.); Berman v. Freedom Financial Network LLC, No. 18-1060 (N.D.
                   Cal.)Carroll v. SGS North America, Inc., No. 16-00537 (M.D. La.); Clough v.
                   Revenue Frontier, LLC et al., No. 17-00411 (D. N.H.); Hopkins v. Modernize,
                   Inc., No. 17-40087 (D. Mass.); McMillion v. Rash Curtis & Associates, No. 16-
                   03396 (N.D. Cal.); Youngman v. A&B Ins. & Fin’l Inc., No. 16-01478 (M.D.
                   Fla.).

   26.     As represented by IMS, IMS’ Wireless Block Identifier® can identify over 95% of the
   cellular telephone numbers currently in use in the U.S. and Canada. The remaining telephone

   numbers can be identified by (1) “Ported Numbers files,” which contain information on the

   telephone numbers ported from and to cellular devices and (2) “IMS Audit files,” which can show
   any changes to the cellular status of telephone numbers after they have been ported.
   27.     The Wireless Block Identifier® file identifies those area codes and blocks of numbers
   assigned to cellular carriers active within the North American Numbering Plan in the U.S. and

   Canada. An updated file is made available twice monthly for download and covers over 650,000

   blocks representing some 650 million plus telephone numbers that are currently assigned or will
   be assigned to cellular telephones. The FCC is a subscriber to the wireless identification data

   offered by IMS.
   28.     The Ported Numbers File helps identify ported numbers:

              a.   the landline-to-cellular file contains all numbers previously identified as being
                   assigned to wired carriers that are now being used for cellular devices (more
                   than 5.5 million telephone numbers); and
              b.   the cellular-to-landline file contains all numbers previously identified as being
                   assigned to cellular carriers that are now being used for landline telephones
                   (more than 1.5 million telephone numbers).

   B. Methodology for Business Telephone Number Analysis

   29.     It is common knowledge within the class action administration industry that LexisNexis is

   one of the largest aggregators of public data. LexisNexis is regularly called upon by class action




   Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                       Page 9 of 12
   Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 11 of
                                       45


   administrators, in connection with class action settlements, for the purpose of providing

   information to identify and locate class members.

   30.     Based on my experience in this industry, LexisNexis provides accurate and reliable

   information and I have utilized LexisNexis services in dozens of court-approved settings.
   Information provided by LexisNexis is routinely and reasonably relied upon by experts in the field

   to distinguish business telephone numbers from non-business telephones.
   31.     LexisNexis has access to information from public and proprietary records, including

   information regarding whether a particular telephone number was associated with a business or

   residence.
   32.     At my direction, LexisNexis would append a business, residential or government indicia

   to the telephone numbers concerning their “type” during the relevant timeframe.
   33.     LexisNexis would analyze each telephone number based on the date of the call(s) to

   determine if the call was a business number at that time.

   34.     It is also possible to identify whether or not a telephone number had historically been a
   business number by performing a programmatic and/or manual review of the historical

   subscribers’ name information in order to confirm and/or cross-check the business identification
   process. In instances in which this cross-check was performed, including in the matter of Abante

   Rooter v. Alarm.com, the business identification process was found to be highly reliable.

   C. Information on Reverse-Append

           35.     I can identify the name and address of the subscriber/user(s) of a given telephone
   number at the time of the call(s). To do so, I would use information from the Data Processors.

           36.     To obtain such subscriber(s) and user(s) information, I would provide the relevant

   telephone numbers and the timeframe of the calls to the above-identified data vendors. The data
   vendors would access their databases of public and proprietary information to produce an output

   including the name and address of the subscriber(s) and user(s) of those telephone numbers at the
   time the calls were placed.


   Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                     Page 10 of 12
   Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 12 of
                                       45


           37.     The historical reverse append processes I utilize via decades-long established,

   experienced, respected credit and consumer data aggregators (e.g., LexisNexis, TransUnion, and
   Microbilt), requires permissible terms of use and secure-site clearance.

           38.     My methodology is able to overcome any issues with family plans, ported telephone
   numbers, and prepaid telephones. The data processors I have partnered with over years track

   information over a historical period of time, even for prepaid telephone numbers. In this way, a

   historical snapshot is captured and can be analyzed based upon timeframe and dates going back
   for years.

           39.     I have utilized my methodology to coordinate reverse-append numerous times in
   court-approved settlement matters. I have also used the services of LexisNexis, TransUnion,

   Microbilt and Experian and the reverse-append methodology in cases where the court has certified

   classes, for example:
                 a. Reyes v. BCA Financial Services, Inc., No. 16-24077 (S.D. Fla.)
                 b. Ikuseghan v. Multicare Health System, No. 14-5539 (W.D. Wash.)
                 c. Krakauer v. DISH Network, L.L.C., No. 14-cv-333 (M.D. N.C.)

           40.     If all historical names and addresses are not fully identified through the initial

   reverse-append process, I would implement additional data processes via TransUnion, Experian,

   and/or Microbilt. Similar to the LexisNexis reverse-append process, these Data Processors also

   provide reliable historical name and address data.

           41.     Ultimately, if necessary, subscriber names and addresses could be identified via a

   carrier subpoena process.
           42.     According to the document attached hereto as Exhibit C from Statista.com, the

   market-share by wireless carriers is extremely consolidated with the top handful of companies
   having over 98% of the market for the entire country. Each of the seven or so wireless carriers

   could be subpoenaed to produce subscriber identifying information, such as name, address and
   other information, based upon the cellular telephone number for a particular subscriber. A similar

   subpoena process was completed by an administration firm in the matter of Birchmeier et al. v


   Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                     Page 11 of 12
   Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 13 of
                                       45


   Caribbean Cruise Line, Inc., et al, Case No. 12-cv-04069, United States District Court for the

   Northern District of Illinois.
           43.     It is my understanding that my colleagues in the class action industry have

   completed the carrier-subpoena process under court direction and oversight successfully. See
   Martin v. Global Tel*Link Corp., 2017 U.S. Dist. LEXIS 53899, *8-9 (C.D. Cal. 2017)

   (identifying over one million users and subscribers by subpoenaing the telecom providers).

   Executed at Milwaukee, Wisconsin, this June 17, 2019.


   _____________________
   Anya Verkhovskaya




   Davis v. Post University, Inc., Case No. 18-cv-81004 (S.D. Fla.)                   Page 12 of 12
   Declaration of Anya Verkhovskaya
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 14 of
                                       45




                    EXHIBIT A
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 15 of
                                       45


                                     ANYA VERKHOVSKAYA
                                           President
                                      Class Experts Group, LLC
                                           Milwaukee, WI
                                    anyav@classexpertsgroup.com
                                          262-302-4443

   INTRODUCTION
   Anya Verkhovskaya is the President of Class Experts Group, LLC, a boutique firm which offers
   litigation support services with focus on data and expert services in the area of Telephone
   Consumer Protection Act (TCPA), class notice, and consumer class action support services.
   Ms. Verkhovskaya has extensive experience administering some of the largest and most complex
   class action settlements in history, involving all aspects of direct, media and third-party notice
   programs, data management, claims administration and settlement fund distribution.
   Ms. Verkhovskaya has been a pioneer in class member identification and location in TCPA
   and other consumer cases for purposes of class certification and effectuating notice programs.
   Ms. Verkhovskaya regularly provides opinions and testimony concerning ascertainability, class
   certification, notice adequacy and settlement issues in connection with TCPA matters as well as a
   variety of other types of class actions.


   EDUCATION AND EXPERIENCE
   Ms. Verkhovskaya’s unique and diverse background includes nearly 30 years of hands-on
   experience in coordinating outreach and notice programs, first working with Steven Spielberg
   handling eastern European and middle Asian operations of the Survivors of the Shoah Visual
   History Foundation (currently USC Shoah Foundation Institute). Ms. Verkhovskaya also consulted
   on notice and outreach for the In Re Holocaust Victim Assets Litigation, German Forced Labour
   Compensation Programme, and the International Commission on Holocaust Era Insurance
   Claims (ICHEIC).
   In 1999, Ms. Verkhovskaya parlayed her substantial experience coordinating this outreach, notice,
   and data management into a position with A.B. Data, Ltd., where she founded and grew their class
   action administration division nearly two decades. In 2016, Ms. Verkhovskaya joined DRRT, a
   globally recognized law firm, as Managing Director. In 2017, Ms. Verkhovskaya founded Class
   Experts Group, LLC.
   Soon after immigrating to the United States as a political refugee, Ms. Verkhovskaya received a
   Bachelor of Science degree from Molloy College in Long Island, New York.




   Verkhovskaya Resume                                                                      Page 1 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 16 of
                                       45


   EXPERT TESTIMONY
   Ms. Verkhovskaya has provided expert testimony concerning identification of telephone numbers
   on the National Do Not Call Registry, identification of cellular/wireless telephone numbers,
   identification of residential telephone numbers, reverse-append of name and physical and/or email
   address information based upon telephone numbers as of a historical point in time, identification
   of recorded calls and related information, wrong number identification, and other topics related to
   data analysis, notice programs, and claims or settlement administration. Ms. Verkhovskaya has
   provided expert testimony at trial or deposition in each of the following cases:


   •   Abante Rooter & Plumbing, Inc. v. Alarm.com, Inc. and Alarm.com Holdings, Inc., No. 4:15-
       cv-06314, United States District Court, Northern District of California
   •   Benzion v. Vivint, Inc., No. 0:12-cv-61826, United States District Court, Southern District of
       Florida, Fort Lauderdale Division
   •   Biringer v. First Family Ins., Inc., No. 4:14-cv-00566, United States District Court, Northern
       District of Florida, Tallahassee Division
   •   Cordoba et al v. DIRECTV, LLC., No. 1:15-cv-03755, United States District Court, Northern
       District of Georgia
   •   Drayton v. Toyota Motor Credit Corp., No. 3:16-cv-00046, United States District Court,
       Middle District of Florida
   •   Duchene v. Westlake Services, LLC, No. 2:13-cv-01577, United States District Court, Western
       District of Pennsylvania
   •   Estate of Gary Robertson v. ADS Alliance Data Sys., Inc., No. 8:11-cv-01652, United States
       District Court, Middle District of Florida
   •   Garcia vs. Target Corporation, No. 1:16-cv-20727, United States District Court, Southern
       District of Florida
   •   Gilmore v. USCB Corporation, No. 17-cv-00119, United States District Court, Middle District
       of Georgia, Macon Division
   •   Goins v. Palmer Recovery Attorneys, PLLC, No. 6:17-cv-00654, United States District Court,
       Middle District of Florida
   •   Heidarpour v. Central Payment Co., No. 4:15-cv-00139, United States District Court, Middle
       District of Georgia
   •   Hopkins v. Modernize, Inc., No. 4:17-cv-40087, United States District Court, District of
       Massachusetts
   •   Horton v. Cavalry Portfolio Services, LLC., No. 3:13-cv-00307, United States District Court,
       Southern District of California
   •   Hossfeld v. Compass Bank, et al., No. 16-cv-02017, United States District Court, Northern
       District of Alabama
   •   In Re: BISYS Group, Inc. Securities Litigation, 04-CV-3840 (JSR), United States District
       Court, Southern District of New York




   Verkhovskaya Resume                                                                       Page 2 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 17 of
                                       45


   •   In Re: Micromuse Inc. Securities Litigation, Case No. C-04-0136 SBA, United States District
       Court, Northern District of California
   •   In Re: Monitronics International, Inc. TCPA Litigation, No. 1:13-md-02493, United States
       District Court, Northern District of West Virginia
   •   Johansen v. HomeAdvisor, Inc., One Planet Ops Inc., et al, No. 2:16-cv-00121, United States
       District Court, Southern District of Ohio
   •   Johnson v. Navient Solutions, Inc., No. 1:15-cv-00716, United States District Court, Southern
       District of Indiana
   •   Krakauer v. DISH Network, LLC., No. 1:14-cv-00333, United States District Court, Middle
       District of North Carolina
   •   Luster v. Green Tree Servicing LLC., No. 1:14-cv-01763, United States District Court,
       Northern District of Georgia
   •   Manopla et al v. Home Depot USA, Inc. et al., No. 3:15-cv-01120, United States District Court,
       District of New Jersey
   •   Mcmillion v. Rash Curtis & Associates, No. 3:16-cv-03396, United States District Court,
       Northern District of California
   •   Mey v. Frontier Communications Corp., No. 3:13-cv-01191, United States District Court,
       District of Connecticut
   •   Mey v. Honeywell Int'l, Inc., et al, No. 2:12-cv-01721, United States District Court, Southern
       District of West Virginia
   •   Monroy v. Citrus County, et al., Case No. 2004-CA-1840, Fifth Judicial Circuit in and for
       Citrus County, Florida Civil Division
   •   Morris v. SolarCity Corp., No. 3:15-cv-05107, United States District Court, Northern District
       of California
   •   Pieterson v Wells Fargo Bank, N.A., No. 3:17-cv-02306, United States District Court, Northern
       District of California
   •   Reyes v. BCA Financial Services, Inc., No. 1:16-cv-24077, United States District Court,
       Southern District of Florida
   •   Roberts v. Wyndham International, Inc. et al., No. 5:12-cv-05083, United States District Court,
       Northern District of California
   •   Shamblin v. Obama for America, et al., No. 8:13-cv-2428, United States District Court, Middle
       District of Florida, Tampa Division
   •   Slovin v. Sunrun, Inc. et al., No. 4:15-cv-05340, United States District Court, Northern District
       of California
   •   Southwell et al v. Mortgage Investors Corp., No. 2:13-cv-01289, United States District Court,
       Western District of Washington
   •   Tomeo v. Citigroup Inc., No. 1:13-cv-04046, United States District Court, Northern District of
       Illinois
   •   Warnick v. DISH Network, LLC., No. 1:12-cv-01952, United States District Court, District of
       Colorado
   •   Warren v. Orkin, No. 01-1-8395-35, Cobb County Superior Court, Georgia

   Verkhovskaya Resume                                                                         Page 3 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 18 of
                                       45


   •   West v. California Service Bureau, Inc., No. 4:16-cv-03124, United States District Court,
       Northern District of California
   •   Winters v. Capital One Bank (USA) N.A., et al., No. 2:17-cv-01178, United States District
       Court, Central District of California

   TCPA-RELATED DATA ANALYSIS
   Ms. Verkhovskaya provided data analysis and/or an expert report (either as consulting expert or
   expert witness) in cases concerning the TCPA or other telephone-based state statutes in the
   following cases:

   •   Abante Rooter and Plumbing, Inc. et al v. Alarm.com Inc., Case No.: 4:15-cv-06314-YGR,
       United States District Court, Northern District of California, Oakland Division
   •   Balschmiter v. TD Auto Finance LLC, 2:2013cv01186, United States District Court, Eastern
       District of Wisconsin
   •   Bakov v. Consolidated World Travel, Case No.: 1:15-cv-02980, United States District Court,
       Northern District of Illinois, Chicago Division
   •   Barron’s Outfitters Inc et al v. Deluxe Corporation, Case No.: 3:14-cv-01903-MGL, United
       States District Court, District of South Carolina, Columbia Division
   •   Benzion v. Vivint, Inc., Case No.: 12-CV-61826-WJZ, United States District Court, Southern
       District of Florida, Fort Lauderdale Division
   •   Berman v. Freedom Financial Network, LLC et al, Case No.: 4:18-cv-01060-YGR, United
       States District Court, California Northern District, Oakland Division
   •   Birchmeier et al v. Caribbean Cruise Line, Inc. et al, Case No.: 1:12-cv-04069, United States
       District Court, Northern District of Illinois, Chicago Division
   •   Biringer v. First Family Insurance Inc, Case No.: 4:14-cv-00566- RH-CAS, United States
       District Court, Northern District of Florida, Tallahassee Division
   •   Brey Corp. v. Life Time Improvements, Inc., Civil Action No.: 349410-V, Circuit Court for
       Montgomery County, Maryland
   •   Brinker v. Normandin’s, Case No.: 5:14-cv-03007-EJD, United States District Court,
       California Northern District, San Jose Division
   •   Brown v. Rita’s Water Ice Franchise Company LLC, Case No.: 2:15-cv-03509-TJS, United
       States District Court, Eastern District of Pennsylvania, Philadelphia Division
   •   Buchanan v. Sirius XM Radio, Inc., Case No.: 3:17-cv-00728-D, United States District Court,
       Northern District of Texas, Dallas Division
   •   Caldera v. American Medical Collection Agency, Case No.: 2:16-cv-00381-CBM-AJW,
       United States District Court, Central District of California, Western Division-Los Angeles
   •   Carrese et al v. Yes Online Inc., et al, Case No.: 2:16-cv-05301-SJO- AFM, United States
       District Court, Central District of California, Western Division-Los Angeles
   •   Carroll v. SGS North America, Inc., Case No.: 3:16-cv-00537-SDD- RLB, United States
       District Court, Middle District of Louisiana, Baton Rouge Division



   Verkhovskaya Resume                                                                     Page 4 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 19 of
                                       45


   •   Charvat v ICOT Hearing Systems, LLC, Case No.: 4:17-cv-00245-WTM-JEG, United States
       District Court, Southern District of Georgia, Savannah Division
   •   Charvat v FTR Energy Services LLC, Case No.: 3:14-cv-00073-SRU, United States District
       Court, District of Connecticut, New Haven Division
   •   Charvat et al v. National Holdings Corporation, Case No.: 2:14-cv-02205-GCS-EPD, United
       States District Court, Southern District of Ohio, Columbus Division
   •   Charvat et al v. Santanna Natural Gas Corporation, Case No.: 1:18-cv-02310, United States
       District Court, Northern District of Illinois, Chicago Division
   •   Charvat v. Plymouth Rock Energy, LLC, Case No.: 2:15-cv-04106 –JMA-SIL, United States
       District Court, Eastern District of New York, Central Islip Division
   •   Clough v. Revenue Frontier, LLC et al, Case No.: 1:17-cv-00411 PB, United States District
       Court, District of New Hampshire, Concord Division
   •   In re: Collecto, Inc., Telephone Consumer Protection Act (TCPA) Litigation, Case No.: 1:14-
       md-02513-RGS, United States District Court, District of Massachusetts, Boston Division
   •   Cordoba et al v. DIRECTV, LLC, Case No.: 1:15-cv-03755-MHC, United States District Court,
       Northern District of Georgia, Atlanta Division
   •   Cortez v. National Credit Adjusters, LLC et al, Case No.: 3:17-cv-02152-LAB-KSC, United
       States District Court, Southern District of California, San Diego Division
   •   Deforest v. Royal Seas Cruises, Inc., et al, Case No.: 3:17-cv-01988-BAS-AGS, United States
       District Court, Southern District of California, San Diego Division
   •   Desai v. ADT Security Services, Inc., Case No.: 1:11-CV-1925, United States District Court,
       Northern District of Illinois
   •   Diaz-Lebel v. TD Bank USA, N.A. et al, Case No.: 1:17-cv-01611-JBS-AMD, United States
       District Court, District of New Jersey, Camden Division
   •   Dipuglia v. US Coachways, Inc., Case No.: 1:17-cv-23006-MGC, United States District Court,
       Southern District of Florida, Miami Division
   •   Donaca v. Dish Network, L.L.C., Case No.: 1:11-cv-02910-RBJ, United States District Court,
       District of Colorado, Denver Division
   •   Dr. Charles Shulruff, D.D.S. v. Inter-Med, Inc. et al, Case No.: 1:16-cv-00999, United States
       District Court, Northern District of Illinois, Chicago Division
   •   Drayton v. Toyota Motor Credit Corporation, Case No.: 3:16-cv-00046-BJD-JBT, United
       States District Court, Middle District of Florida, Jacksonville Division
   •   Elias v. Synchrony Bank et al, Case No.: 2:14-cv-08093-GHK-RZ, United States District
       Court, Central District of California, Western Division-Los Angeles
   •   Fanning et al v. HSBC Card Services Inc et al, Case No.: 8:12-cv-00885-JVS-RNB, United
       States District Court, Central District of California, Southern Division-Santa Ana
   •   Fitzhenry v. The ADT Corporation f/k/a ADT Security Services, Inc. et al, Case No.: 9:14-cv-
       80180-DMM, United States District Court, Southern District of Florida, West Palm Beach
       Division
   •   Flowers v. Twilio, Inc., Case RG16804363, Cal. Sup. Ct., Alameda Cnty



   Verkhovskaya Resume                                                                     Page 5 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 20 of
                                       45


   •   Fray-Witzer v. Metropolitan Antiques, LLC, Civil Action No.: 02-5827, Commonwealth of
       Massachusetts, Superior Court, Department of the Trial Court, Suffolk Division
   •   Fray-Witzer v. Olde Stone Land Survey Company, Inc., C.A. No.: 2008-04175, Superior Court
       C.A. No.: 2008-04175, Commonwealth of Massachusetts
   •   Garcia v. Target Corporation, Case No.: 1:16-cv-20727-JEM, United States District Court,
       Southern District of Florida, Miami Division
   •   Gilmore v. USCB Corporation, Case No.: 5:17-cv-00119-MTT, United States District Court,
       Middle District of Georgia, Macon Division
   •   Goins v. Palmer Recovery Attorneys, PLLC, Case No.: 6:17-cv-00654-GAP-KRS, United
       States District Court, Middle District of Florida, Orlando Division
   •   Harrison v. Great Healthworks, Inc. et al, Case No.: 3:17-cv-00705-JM-JLB, United States
       District Court, Southern District of California, San Diego Division
   •   Heidarpour v. Central Payment Co LLC, Case No.: 4:15-cv-00139-CDL, United States
       District Court, Middle District of Georgia, Columbus Division
   •   Hetherington v. Omaha Steaks, Inc. et al, Case No.: 3:13-cv-02152-SI, United States District
       Court, District of Oregon, Portland Division
   •   Hogaboom v. NCO Financial Systems, Inc., Case No.: 2:15-cv-06146-CMR, United States
       District Court, Eastern District of Pennsylvania, Philadelphia Division
   •   Hopkins v. Modernize, Inc., Case No.: 4:17-cv-40087-TSH, United States District Court,
       District of Massachusetts, Worcester Division
   •   Horton v. Cavalry Portfolio Services, LLC, Case No.: 3:13-cv-00307- JAH WVG, United States
       District Court, Southern District of California, San Diego Division
   •   Hossfeld v. Compass Bank, et al, Case No.: 2:16-cv-02017-ACA, United States District Court,
       Northern District of Alabama, Southern Division
   •   Ikuseghan v. MultiCare Health System, Case No.: 3:14-cv-05539-BHS, United States District
       Court for the Western District of Washington, Tacoma Division
   •   Jenkins v. National Grid USA et al, Case No.: 2:15-cv-01219-JS-GRB, United States District
       Court, Eastern District of New York, Central Islip Division
   •   Johansen v. Liberty Mutual Group Inc., Case No.: 1:15-cv-12920-ADB, United States District
       Court, District of Massachusetts, Boston Division
   •   Johansen v. One Planet Ops, Inc., Case No.: 2:16-cv-00121-ALM-EPD, United States District
       Court, Southern District of Ohio, Columbus Division
   •   Johnson v. Comodo Group, Inc., Case No.: 2:16-cv-04469-SDW-LDW, United States District
       Court, District of New Jersey, Newark Division
   •   Johnson v. Navient Solutions, Inc., Case No.: 1:15-cv-00716-JMS-MJD, United States District
       Court, Southern District of Indiana, Indianapolis Division
   •   Johnson v. NPAS Solutions, LLC, Case No.: 9:17-cv-80393-RLR, United States District Court,
       Southern District of Florida, West Palm Beach Division
   •   Kleja et al v. Transworld Systems, Inc., Case No.: 3:14-cv-00946-CRB, United States District
       Court, California Northern District, San Francisco Division



   Verkhovskaya Resume                                                                    Page 6 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 21 of
                                       45


   •   Knapper v. Cox Communications Incorporated, Case No.: 2:17-cv-00913-SPL, United States
       District Court, District of Arizona, Phoenix Division
   •   Krakauer v. DISH Network, L.L.C., Civil Action No.: 1:14-cv-00333-CCE-JEP, United States
       District Court, Middle District of North Carolina
   •   Kubacki v. Peapod, LLC, Case No.: 13 C 729, United States District Court for the Northern
       District of Illinois, Eastern Division
   •   LaVigne v. First Community Bancshares, Inc., et al, Case No.: 1:15-cv-00934-WJ-LF, United
       States District Court, District of New Mexico, Albuquerque Division
   •   Leeb v. Charter Communications, Inc, Case No.: 1:14-cv-02780-RLW, United States District
       Court, Eastern District of Missouri, Albuquerque Division
   •   Lennartson v. Papa Murphy’s International LLC et al, Case No.: 3:15-cv-05307-RBL, United
       States District Court for the Western District of Washington, Tacoma Division
   •   Lofton v. Verizon Wireless (VAW) LLC, Case No.: 4:13-cv-05665- YGR, United States District
       Court for the Northern District of California, Oakland Division
   •   Lopera v. The Receivable Mgmt. Servs. Corp., Case No.: 12-CV-9649, United States District
       Court for the Northern District of Illinois, Eastern Division
   •   Lushe v. Verengo Inc, Case No.: 2:13-cv-07632-AB-PJW, United States District Court, Central
       District of California, Western Division-Los Angeles
   •   Luster v. Green Tree Servicing LLC, Case No.: 1:14-cv-01763-ELR, United States District
       Court, Northern District of Georgia, Atlanta Division
   •   Mann & Company, PC v. C-Tech Industries, Inc., Civil Action No.: 1:08-cv-11312-RGS,
       United States District Court, District of Massachusetts Boston Division
   •   Manopla et al v. Home Depot USA, Inc. et al, Case No.: 3:15-cv-01120-PGS-TJB, United
       States District Court, District of New Jersey, Trenton Division
   •   Martin v. Dun & Bradstreet, Inc., Case No.: 1:12-cv-00215, United States District Court for
       the Northern District of Illinois
   •   Martin v. Global Tel*Link Corporation, Case No.: 2:15-cv-03464-ODW-PLA, United States
       District Court, Central District of California, Western Division-Los Angeles
   •   Mauthe v. Versa Cardio, LLC, Case No.: 3:15-cv-00657-JMM, United States District Court,
       Middle District of Pennsylvania, Scranton Division
   •   McMillion et al v. Rash Curtis & Associates, Case No.: 4:16-cv-03396-YGR, United States
       District Court, California Northern District, Oakland Division
   •   Meredith v. United Collection Bureau, Inc., Case No.: 1:16-cv-01102-PAG, United States
       District Court, Northern District of Ohio, Cleveland Division
   •   Mey v. Frontier Communications Corporation, Case No.: 3:13-cv-01191-MPS, United States
       District Court, District of Connecticut, New Haven Division
   •   Mey v. Herbalife International, Inc., Civil Action No.: 01-C-263, Circuit Court of Ohio
       County, West Virginia
   •   Mey et al v. Honeywell International, Inc.et al., Case No.: 2:12-cv-01721, United States
       District Court Southern District of West Virginia, Charleston Division



   Verkhovskaya Resume                                                                   Page 7 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 22 of
                                       45


   •   Mey v. Interstate National Dealer Services, Inc. et al, Case No.: 1:14-cv-01846-ELR, United
       States District Court, Northern District of Georgia, Atlanta Division
   •   Mey v. Venture Data, LLC, Case No.: 5:14-cv-00123-JPB-JPM, United States District Court,
       Northern District of West Virginia, Wheeling Division
   •   Milford & Ford Associates, Inc. v. American Consumer Shows, L.L.C., Case No.: 1:10-cv-
       11912-RGS, United States District Court, District of Massachusetts, Boston Division
   •   Mohamed v. American Motor Company, LLC et al, Case No.: 1:15-cv-23352-MGC, United
       States District Court, Southern District of Florida, Miami Division
   •   Monitronics International, Inc., Telephone Consumer Protection Act Litigation, Case No.:
       1:13-md-02493-JPB, United States District Court, Northern District of West Virginia,
       Clarksburg Division
   •   Morris v. SolarCity Corp., Case No.: 3:15-cv-05107-RS, United States District Court,
       Northern District of California, San Francisco Division
   •   Naiman v. Total Merchant Services, Inc., Case No.: 4:17-cv-03806-CW, United States District
       Court, Northern District of California, Oakland Division
   •   Newhart v. Quicken Loans, Inc. et al, Case No.: 9:15-cv-81250-RLR, United States District
       Court, Southern District of Florida, West Palm Beach Division
   •   Nghiem v. Dick's Sporting Goods, Inc., Case No.: 8:16-cv-00097-CJC-DFM, United States
       District Court, Central District of California, Southern Division – Santa Ana
   •   Nguyen v. Vantiv LLC et al, Case No.: 3:15-cv-02436-LB, United States District Court,
       Northern District of California, San Francisco Division
   •   Ott v. Mortgage Investors Corporation of Ohio, Inc. et al, Case No.: 3:14-cv-000645-ST,
       United States District Court, District of Oregon, Portland
   •   Pieterson v. Wells Fargo Bank, N.A., Case No.: 3:17-cv-02306-EDL, United States District
       Court, Northern District of California, San Francisco Division
   •   Reyes v. BCA Financial Services, Inc., Case No.: 1:16-cv-24077-JG, United States District
       Court, Southern District of Florida, Miami Division
   •   Roberts et al v. Wyndham International, Inc. et al, Case No.: 5:12-cv-05180-PSG, United
       States District Court, Northern District of California, San Jose Division
   •   Shamblin v. Obama For America, et al., Case No.: 8:13-cv-02428-VMC-TMB, United States
       District Court, Middle District of Florida, Tampa Division
   •   Sivsubramanian v. DNC Health Corp., Case No.: 2:10-cv-03522-VBF (FMOx), United States
       District Court, Central District of California at Los Angeles
   •   Slovin v. Sunrun, Inc. et al, Case No.: 4:15-cv-05340-YGR, United States District Court,
       Northern District of California, Oakland Division
   •   Snyder v. iCard Gift Card, LLC, Case No.: 0:15-cv-61718-WPD, United States District Court,
       Southern District of Florida, Ft Lauderdale Division
   •   Sokoloski v. Stewart Title Guaranty Company Settlement, Case No.: 3:08-cv-00236-AWT,
       United States District Court, District of Connecticut
   •   Southwell et al v. Mortgage Investors Corporation, Case No.: 2:13-cv-01289-MJP, United
       States District Court for the Western District of Washington, Seattle Division


   Verkhovskaya Resume                                                                   Page 8 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 23 of
                                       45


   •   Tannlund v. Real Time Resolutions, Inc., Case No.: 1:14-cv-05149, United States District
       Court, Northern District of Illinois, Chicago Division
   •   Thomas v Peterson's Harley Davidson of Miami, L.L.C., Case No.: 0:18-cv-61723-BB, United
       States District Court, Southern District of Florida, Ft Lauderdale Division
   •   Tomeo v. Citigroup Inc., Case No.: 1:13-cv-04046, United States District Court, Northern
       District of Illinois, Chicago Division
   •   Tope v. Bankers Life & Casualty Company, Case No.: 1:18-cv-01448, United States District
       Court, Northern District of Illinois, Chicago Division
   •   Vizcarra v. Macys.com Inc et al, Case No.: 8:14-cv-02041-JLS-JCG, United States District
       Court, Central District of California, Southern Division – Santa Ana
   •   Ward v. Flagship Credit Acceptance LLC, Case No.: 2:17-cv-02069-MMB, United States
       District Court, Eastern District of Pennsylvania, Philadelphia Division
   •   In re Warner Chilcott Limited Securities Litigation, Case No.: 06-CV-11515-WHP, United
       States District Court, Southern District of New York
   •   Warnick v. Dish Network, LLC, Case No.: 1:12-cv-01952-WYD-MEH, United States District
       Court, District of Colorado, Denver Division
   •   West v. California Service Bureau, Inc., Case No.: 4:16-cv-0324-YGR, United States District
       Court, Northern District of California, Oakland Division
   •   Wilson v. Badcock Home Furniture, Case No.: 8:17-cv-02739-WFJ-AAS, United States
       District Court, Middle District of Florida, Tampa Division
   •   Youngman v. A&B Insurance and Financial, Case No.: 6:16-cv-01478-CEM-GJK, United
       States District Court, Middle District of Florida, Orlando Division


   NOTICE AND/OR SETTLEMENT ADMINISTRATION

   Ms. Verkhovskaya has directed notice and/or settlement administration in hundreds of consumer,
   TCPA, civil rights, insurance, antitrust, ERISA, securities, employment, human rights,
   environmental and other types of class action and Securities and Exchange Commission (SEC)
   fairness actions, including, but not limited to, the following cases:

   •   Ace Marine Rigging & Supply, Inc. v. Virginia Harbor Services, Inc. et al., No.:
       SACV1100436-GW (FFMx), United States District Court, Central District of California
   •   Acevedo v. Lawyers Title Insurance Corp., Case No.: 03-CH-07718, Circuit Court of Cook
       County, Illinois, County Department, Chancery Division
   •   In re ACS Shareholders Litigation, Master File No.: 3:06-cv-1592-M, United States District
       Court, Northern District of Texas, Dallas Division
   •   In re Adolor Corporation Shareholders Litigation, C.A. No.: 6997-VCN, Court of Chancery
       of the State of Delaware
   •   In re Affiliated Computer Services ERISA Litigation, Master File No.: 3:06-CV-1592-M,
       Northern District of Texas, Dallas Division



   Verkhovskaya Resume                                                                   Page 9 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 24 of
                                       45


   •   In re AIG ERISA Litigation, Master File No.: 04-CV-9387 (JES) (AJP), United States District
       Court, Southern District of New York
   •   In re AirGate PCS, Inc. Securities Litigation, Civil Action No.: 1:02-CV-1291-JOF, United
       States District Court, Northern District of Georgia, Atlanta Division
   •   Akins v. Worley Catastrophe Response, LLC, Civil Action No.: 12-2401, United States District
       Court, Eastern District of Louisiana
   •   Alakayak v. All Alaskan Seafoods, Inc., Case No.: 3AN-95-4676 CIV, Superior Court for the
       State of Alaska, Third Judicial District at Anchorage
   •   Allen v. HealthPort Technologies, LLC, Case No.: 12-CA-013154, Circuit Court of the
       Thirteenth Judicial Circuit in and for Hillsborough County, Florida General Civil Division
   •   Alper v. Warnock Ford, Inc., Docket No.: MRS-L-1644-10, New Jersey Superior Court of New
       Jersey, Morris County
   •   Altier v. Worley Catastrophe Response, LLC, Civil Action No.: 11-00241, United States
       District Court, Eastern District of Louisiana
   •   In re American Italian Pasta Co. Securities Litigation (AIPC and Ernst Settlements),
       Consolidated Civil Action No.: 05-CV-0725-W-ODS, United States District Court, Western
       District of Missouri
   •   In re Andrx Corporation, Inc., Taztia™ XT Securities Litigation, CASE NO.: 02-60410,
       United States District Court, Southern District of Florida
   •   Arias v. Award Homes, Inc., Case No.: M54183, Superior Court of California, County of
       Monterey
   •   Arteaga v. MODA Furniture, Inc., Docket No.: L-000980-05, Superior Court of New Jersey,
       Morris County
   •   In re Assicurazioni Generali S.p.A. Holocaust Insurance Litigation, MDL 1374, United States
       District Court, Southern District of New York
   •   In re Atlas Energy, Inc. Shareholders Litigation, C.A. No.: 5990-VCL, Court of Chancery,
       State of Delaware
   •   Austrian Banks Holocaust Litigation, Case Nos.: 01-3017, 01-3019, 01-3024, 01-3025, United
       States District Court for the Southern District of New York
   •   Baptista v. Mutual of Omaha Ins. Co., CA 10-467 ML, United States District Court, District
       of Rhode Island
   •   Bauman v. Superior Financial Corp., Civ. Action No.: 4-01-CV-00756 GH, United States
       District Court, Eastern District of Arkansas, Western Division
   •   In re Bear Stearns Companies, Inc. ERISA Litigation, Case No.: 08-MDL-1963, United States
       District Court, Southern District of New York
   •   In re Beazer Homes USA, Inc. ERISA Litigation, Civil Action No.: 1:07-CV-00952 (RWS),
       United States District Court for the Northern District of Georgia, Atlanta Division
   •   In re Beckman Coulter, Inc. Securities Litigation, Case No.: 8:10-cv-1327-JST (RNBx),
       United States District Court, Central District of California
   •   Benzion v. Vivint, Inc., Case No.: 12-CV-61826-WJZ, United States District Court, Southern
       District of Florida, Fort Lauderdale Division


   Verkhovskaya Resume                                                                   Page 10 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 25 of
                                       45


   •   Berman v. Freedom Financial Network, LLC et al, Case No.: 4:18-cv-01060-YGR, United
       States District Court, California Northern District, Oakland Division
   •   In re BigBand Networks, Inc. Securities Litigation, Master File No.: 07-CV-5101 SBA, United
       States District Court, Northern District of California, Oakland Division
   •   In re BISYS Securities Litigation, Civil Action No.: 04-CV-3840 (JSR), United States District
       Court, Southern District of New York
   •   Black v. Metso Paper USA, Inc., Civil Action No.: 3:05-CV-1951, United States District Court
       for the Middle District of Pennsylvania
   •   Blanco v. KeyBank USA, N.A., Case No.: 1-03-CV-524, United States District Court, Northern
       District of Ohio, Eastern Division
   •   Board of Commissioners of the Port of New Orleans v. Virginia Harbor Services Inc., No.:
       SACV11-00437-GW (FFMx)
   •   Bosland v. Warnock Dodge, Inc., Docket No.: MRS-L-844-06, Superior Court of New Jersey,
       Morris County
   •   In re BP Prudhoe Bay Royalty Trust Securities Litigation, Case No.: C06-1505 MJP, United
       States District Court, Western District of Washington at Seattle
   •   Bragg v. Bill Heard Chevrolet, Inc.-Plant City, Case No.: 8:02-CV-609-T-30EAJ, United
       States District Court, Middle District of Florida, Tampa Division
   •   Brattain v. Richmond State Hospital, Cause No.: 49D11-0108-CP-1309, Cause No.:
       49D110108-CP-1309, Marion Superior Court, County of Marion, State of Indiana
   •   Brey Corp. v. Life Time Improvements, Inc., Civil Action No.: 349410-V, Circuit Court for
       Montgomery County, Maryland
   •   Brieger v. Tellabs, Inc., Case No.: 1:06-cv-1882, United States District Court, Northern
       District of Illinois, Eastern Division
   •   Brey Corp v. Life Time Improvements, Inc., Case No.: 8:11-cv-00948-JFM, United States
       District Court, District of Maryland, Greenbelt Division
   •   Brinker v. Normandin’s, Case No.: 5:14-cv-03007-EJD, United States District Court,
       California Northern District, San Jose Division
   •   Broad St. Partners Fund v. Dods, Case No.: 2011 CH 001505, State of Illinois, County of Du
       Page, Circuit Court of the Eighteenth Judicial Circuit
   •   Brown v. Hayt, Hayt & Landau, LLC, Docket No.: L-7042-07, Superior Court of New Jersey,
       Essex County
   •   Brown v. Rita’s Water Ice Franchise Company LLC, Case No.: 2:15-cv-03509-TJS, United
       States District Court, Eastern District of Pennsylvania, Philadelphia Division
   •   Brumfield v. Countrywide Home Loans, Inc., 1:08-CV-93-HSO-JMR, Mississippi Southern
       District Court
   •   Burns v. First American Bank, Case No.: 04 C 7682, United States District Court for the
       Northern District of Illinois, Eastern Division
   •   In re Calpine Corporation ERISA Litigation, Master File No.: C 03-CV-1685 (SBA), United
       States District Court, Northern District of California, Oakland Division



   Verkhovskaya Resume                                                                    Page 11 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 26 of
                                       45


   •   Canning v. Concord EFS, Inc., Docket No.: L-6609-02, Superior Court of New Jersey, Law
       Division: Camden County
   •   Capovilla v. Lone Star Technologies, Inc., Cause No.: 07-02979, District Court of Dallas
       County, Texas, 14th Judicial District
   •   In re Cardinal Health, Inc. ERISA Litigation, No.: C2-04-643 (ALM), United States District
       Court, Southern District of Ohio, Eastern Division
   •   Carlson v. C.H. Robinson Worldwide, Inc., Civil Action No.: CV 02-3780, United States
       District Court for the District of Minnesota
   •   Carlson v. State of Alaska, Commercial Fisheries Entry Commission, Case No.: 3AN- 845790
       CI, Superior Court for the State of Alaska, Third Judicial District at Anchorage
   •   In re Cbeyond, Inc. Securities Litigation, Civil Action No.: 1:08-cv-1666 (CC), United States
       District Court, Northern District of Georgia
   •   Cement Masons & Plasterers Joint Pension Trust v. TNS, Inc., Case No.: 1:06 CV 363
       CMH/BRP, United States District Court, Eastern District of Virginia
   •   Cerda v. Associates First Capital Corporation, Civil Action No.: M-03-146, United States
       District Court, Southern District of Texas, McAllen Division
   •   Chao v. Slutsky, C.A. No.: 01-CIV-7593, United States District Court, Eastern District of New
       York
   •   Clayton v. Velociti, Inc., Case No.: 08-CV-2298-CM/GLZ, United States District Court for the
       District of Kansas at Kansas City
   •   Clearview Imaging, L.L.C. v. Dairyland Insurance Company, Case No.: 04-11399, Circuit
       Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida, Civil Division
   •   Clearview Imaging, L.L.C. v. Mercury Insurance Company of Florida, Case No.: 03-5170,
       Circuit Court of the Thirteenth Judicial Circuit of the State of Florida, in and for Hillsborough
       County, Florida, Civil Division
   •   Clearview Imaging, L.L.C. v. Nationwide Mutual Insurance Company, Case No.: 04-10396
       Division H (consolidated), Circuit Court of the Thirteenth Judicial Circuit in and for
       Hillsborough County, Florida, Civil Division
   •   Clearview Imaging, L.L.C. v. Progressive Consumers Insurance Company, Case No.: 034174
       Div. C, Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida,
       Civil Division
   •   Clemons v. Thompson, No.: MON-L-001980-07, United States District Court, Eastern District
       of New York
   •   Clough v. Revenue Frontier, LLC et al, Case No.: 1:17-cv-00411 PB, United States District
       Court, District of New Hampshire, Concord Division
   •   In re CNX Gas Corporation Shareholders Litigation, C.A. No.: 5377-VCL, Court of Chancery
       of the State of Delaware
   •   Cohen v. JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A., Case No.: 04 CV 4098,
       United States District Court, Eastern District of New York
   •   Coleman v. Lincoln Wood Products, Inc., 99-CVS-1362, Superior Court of New Jersey,
       Middlesex County: Law Division


   Verkhovskaya Resume                                                                        Page 12 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 27 of
                                       45


   •   In re: Collecto, Inc., Telephone Consumer Protection Act (TCPA) Litigation, Case No.: 1:14-
       md-02513-RGS, United States District Court, District of Massachusetts, Boston Division
   •   Collins v. American Consumer Shows, Inc., Civil Action No.: 1:10-CV-11912-RGS, United
       States District Court, District of Massachusetts
   •   Commonwealth of Massachusetts v. H&R Block, Inc., Civil Action No.: 08-2474-BLS1,
       Suffolk Superior Court
   •   In re Connetics Securities Litigation, Case No.: C 07-02940 SI, United States District Court for
       the Northern District of California
   •   In re: The Consumers Trust, Case No.: 05 – 60155 (REG), United States Bankruptcy Court,
       Southern District of New York
   •   Coppess v. Healthways, Inc., Case No.: 3:10-cv-00109, United States District Court, Middle
       District of Tennessee, Nashville Division
   •   Corsello v. Verizon New York, Inc., Case No.: 39610/07, Supreme Court of State of New York
   •   Cortez v. National Credit Adjusters, LLC et al, Case No.: 3:17-cv-02152-LAB-KSC, United
       States District Court, Southern District of California, San Diego Division
   •   Cotton v. Ferman Management Services Corporation, Case No.: 02-08115, Circuit Court of
       the Thirteenth Judicial Circuit in and for Hillsborough County, Florida, Civil Division
   •   Cottrell v. Gardner, Civ. Action No.: CV-2002-121(I), Superior Financial Corp. Derivative
       Action, State of Arkansas, Sebastian County, Arkansas
   •   In re CP Ships Ltd. Securities Litigation, Case No.: 8:05-MD-1656-T-27TBM, United States
       District Court for the Middle District of Florida
   •   Croxall v. Tampa Hund L.P., Case No.: 03-6201, The Circuit Court for the Thirteenth Judicial
       Circuit in and for Hillsborough County, Florida, Civil Division
   •   Cruz v. Condor Capital Corporation, Docket No.: MID-L-2108-06, Superior Court of New
       Jersey, Middlesex County: Law Division
   •   Curtis v. Northern Life Insurance Company, No.: 01-2-18578-1 SEA, Superior Court of
       Washington for King County
   •   Dandong, et al. v. Pinnacle Performance Limited, et al., No.: 10-cv-8086 (JMF), United States
       District Court, Southern District of New York
   •   In re: DDAVP Indirect Purchaser Antitrust Litigation, Civil Action No.: 05-cv-2237 (CS),
       United States District Court, Southern District of New York
   •   DeCario v. Lerner New York, Inc., No.: BC 317954, State of California Superior Court, Los
       Angeles
   •   In re Del Monte Foods Company Shareholder Litigation, Consolidated C.A. No.: 6027- VCL,
       Court of Chancery, State of Delaware
   •   In re Delphi Financial Group Shareholders Litigation, Consolidated C.A. No.: 7144-VCG,
       Court of Chancery of the State of Delaware
   •   Desai v. ADT Security Services, Inc., Case No.: 1:11-CV-1925, United States District Court,
       Northern District of Illinois
   •   Diaz-Lebel v. TD Bank USA, N.A. et al, Case No.: 1:17-cv-01611-JBS-AMD, United States
       District Court, District of New Jersey, Camden Division

   Verkhovskaya Resume                                                                       Page 13 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 28 of
                                       45


   •   Di Popolo v. Ramsey Nissan, Inc., Docket No.: BER-L-10319-09, Superior Court of New
       Jersey, Bergen County
   •   In re Diebold ERISA Litigation, No.: 5:06 CV 0170, United States District Court for the
       Northern District of Ohio Eastern Division
   •   Dishkin v. Tire Kingdom, Inc., Case No.: 3D08-2088, Circuit Court for Miami-Dade County,
       Florida
   •   Dr. Charles Shulruff, D.D.S. v. Inter-Med, Inc. et al, Case No.: 1:16-cv-00999, United States
       District Court, Northern District of Illinois, Chicago Division
   •   Drury v. Countrywide Home Loans, Inc., Case No.: 6:08-cv-152-ORL-28 DAB, United States
       District Court, Middle District of Florida, Orlando Division
   •   Duchene v. Westlake Services, LLC, Case No.: 2:13-cv-01577-MRH, United States District
       Court, Western District of Pennsylvania, Pittsburgh Division
   •   In re Dura Pharmaceuticals, Inc. Securities Litigation, Master File No.: 99-CV-0151-JLS
       (WMC), United States District Court, Southern District of California
   •   Eisenberger v. Boston Service Company, Inc., Docket No.: MID-L-10366-09, Superior Court
       of New Jersey, Middlesex
   •   In re Electronic Data Systems Corp. ERISA Litigation, 6:03-MD-1512 and Lead Case:
       6:03CV-126 (ERISA), United States District Court, Eastern District of Texas, Tyler Division
   •   Elias v. Synchrony Bank et al, Case No.: 2:14-cv-08093-GHK-RZ, United States District
       Court, Central District of California, Western Division-Los Angeles
   •   In re Emergent Group, Inc. Shareholder Litigation, Lead Case No.: BC455715, Superior Court
       of the State of California, County of Los Angeles
   •   In re: Enterprise Rent-A-Car Wage & Hour Employment Practices Litigation, MDL No.: 2056,
       United States District Court for the Western District of Pennsylvania
   •   Epstein v. Sears, Roebuck and Co., Docket No.: UNN-L-1732-09, Superior Court of New
       Jersey, Union County: Law Division
   •   Estate of Gary Robertson v. ADS Alliance Data Systems., Inc., Case No.: 8:11-cv-1652-VMC-
       TBM, United States District Court, Middle District of Florida, Tampa Division
   •   Estate of Mitchell Hampton v. Beverly Enterprises-Arkansas, Inc., No.: CV 2004-95-3, Circuit
       Court of Bradley County, Arkansas
   •   Estep v. Smythe Volvo, Inc., Case No.: UNN-L-004184-03, Superior Court of New Jersey,
       Union County: Law Division
   •   Evans v. Stewart Title Guaranty Company, Case No.: 04-06630-05, Circuit Court of the 17th
       Circuit, Broward County, Florida
   •   Fanning et al v. HSBC Card Services Inc. et al, Case No.: 8:12-cv-00885-JVS-RNB, United
       States District Court, Central District of California, Southern Division-Santa Ana
   •   Family Open MRI, Inc. v. Direct General Ins. Co., Case No.: 03-4175, Circuit Court for the
       Thirteenth Judicial Circuit in and for Hillsborough County, Florida, Civil Division
   •   In re Fannie Mae ERISA Litigation, Consolidated Civil Action No.: 1:04-cv-01784 (RJL),
       United States District Court, District of Columbia



   Verkhovskaya Resume                                                                    Page 14 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 29 of
                                       45


   •   Fernando v. Neopost USA, Inc., Case No.: BC439856, Superior Court of the State of
       California, County of Los Angeles
   •   Fernando v. Priority Mailing Systems, Case No.: BC439857, Superior Court of the State of
       California, County of Los Angeles
   •   Ferro v. Florida Windstorm Underwriting Assoc., Civil 00014808, 17th Judicial Circuit,
       Broward County, Florida
   •   In re FLAG Telecom Holdings, Ltd. Securities Litigation, Master File No.: 02-CV-3400 (CM)
       (PED), United States District Court, Southern District of New York
   •   Flood v. Dominguez, Case No.: 2:08-CV-153, United States District Court for the Northern
       District of Indiana
   •   Kellman v. Forever 21 Retail, Inc., Case No.: 12-32841 CA 05, Circuit Court of the 11th
       Judicial Circuit in and for Miami-Dade County, Florida
   •   Francis v. A&E Stores, Inc., Case No.: 06 CV 1638(CS)(GAY), United States District Court,
       Southern District of New York
   •   Franco v. Ace Parking Management Inc., Case No.: BC 392809, Superior Court of the State of
       California, Los Angeles County
   •   Fray-Witzer v. Metropolitan Antiques, LLC, Civil Action No.: 02-5827, Commonwealth of
       Massachusetts, Superior Court, Department of the Trial Court, Suffolk Division
   •   Fray-Witzer v. Olde Stone Land Survey Company, Inc., C.A. No.: 2008-04175, Superior Court
       C.A. No.: 2008-04175, Commonwealth of Massachusetts
   •   In re Fremont General Corporation Litigation, CV07-02693 JHN(FFMX), United States
       District Court for the Central District of California
   •   Friedman v. Rayovac Corp., Case No.: 02-C-0308-C, United States District Court for the
       Western District of Wisconsin
   •   Froumy v. Stark & Stark, Case No.: 3:09-cv-04890, United States District Court, District of
       New Jersey
   •   FW Transportation, Inc. v. Associates Commercial Corp., Case No.: C200000084, District
       Court of Johnson County, Texas, 18th Judicial District
   •   In re General Electric Company Securities Litigation, Civ. No.: 09-CIV-1951 (DLC), United
       States District Court, Southern District of New York
   •   German Forced Labor Compensation Program (GFLCP)
   •   In re Gilead Sciences Securities Litigation, Master File No.: C-03-4999-SI, United States
       District Court, Northern District of California
   •   Gilley v. Ernie Haire Ford, Inc., Case No.: 02-8101, Circuit Court for the Thirteenth Judicial
       Circuit in and for Hillsborough County, Florida, Civil Division
   •   In re Goodrich Shareholders Litigation, Index No.: 13699/2011 (Consolidated), Supreme
       Court of the State of New York, County of Nassau: Commercial Division
   •   Graham v. Town & Country Disposal of Western Missouri, Inc., Case No.: 4:10-CV- 00551,
       United States District Court for the Western District of Missouri
   •   Greenstein v. Nations Title Agency of Florida, Inc., Case No.:502007CA014085, Circuit Court
       of the 15th Judicial Circuit in and for Palm Beach County, Florida

   Verkhovskaya Resume                                                                     Page 15 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 30 of
                                       45


   •   Griffin v. Flagstar Bancorp, Inc., Case No.: 2:10-cv-10610, United States District Court,
       Eastern District of Michigan, Southern Division
   •   Groen v. PolyMedica Corporation, Civil Action No.: 07-3352, Commonwealth of
       Massachusetts, Superior Court Department, Middlesex County
   •   Gulf Coast Injury Center, LLC v. Nationwide Mutual Fire Insurance Company, Case No.: 08-
       CA-012621, Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County,
       Florida
   •   Hall v. The Children's Place Retail Stores, Inc., Civil Action No.: 1:07-cv-08252-SAS
       (Consolidated), United States District Court, Southern District of New York
   •   Hamilton v. ATX Services Inc., Case No.: 08-0030-CV-W-SOW, United States District Court
       for the Western District of Missouri, Western Division
   •   Hargrave v. TXU Corp., Case No.: 3:02-CV-2573-K, United States District Court, Northern
       District of Texas, Dallas Division
   •   Harris v. First Regional Bancorp, Case No.: CV10-7164 CJC (MLGx), United States District
       Court Central District of California
   •   Harris v. Koenig, Case No.: 1:02-CV00618 (GK), United States District Court for the District
       of Columbia
   •   Harrison v. Great Healthworks, Inc. et al, Case No.: 3:17-cv-00705-JM-JLB, United States
       District Court, Southern District of California, San Diego Division
   •   In re Hartford Financial Services Group Inc. ERISA Litigation, Master File: 3:08-CV- 01708
       (PCD), United States District Court, District of Connecticut
   •   Haynes v. Baptist Health, 240 S.W.3d 576 (2006), Supreme Court of Arkansas
   •   In re: Hearst-Argyle Shareholder Litigation, Index No.: 09-Civ-600926, Supreme Court of the
       State of New York, County of New York
   •   Heidarpour v. Central Payment Co LLC, Case No.: 4:15-cv-00139-CDL, United States
       District Court, Middle District of Georgia, Columbus Division
   •   Hellmers v. Countrywide Home Loans, Inc., Civil Action No.: 07-7703, United States District
       Court, Eastern District of Louisiana
   •   Hennie v. ICOT Hearing Systems, LLC et al, Case No.: 1:18-cv-02045-WMR, United States
       District Court, Northern District of Georgia, Atlanta Division
   •   Herrera v. Wyeth ERISA Litigation, Civil Action: 08 Civ. 04688 (RJS), United States District
       Courts, Southern District of New York
   •   Hess v. Oriole Homes Corp., Civil Action No.: 07-7703, Circuit Court of the 15th Judicial
       Circuit, Palm Beach County, Florida
   •   Hill v. American Medical Security Life Insurance Company, C.A. No.: W-06 CA 332, United
       States District Court, Western District of Texas, Waco Division
   •   Hill v. Countrywide Home Loans, Inc., Case No.: A-0178441, United States District Court,
       Eastern District of Texas
   •   Hogaboom v. NCO Financial Systems, Inc., Case No.: 2:15-cv-06146-CMR, United States
       District Court, Eastern District of Pennsylvania, Philadelphia Division



   Verkhovskaya Resume                                                                   Page 16 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 31 of
                                       45


   •   Holley v. Kitty Hawk, Inc., Case No.: 3-00 CV 0828-P, United States District Court for the
       Northern District of Texas, Dallas Division
   •   In re Holocaust Victim Assets Litigation (Swiss Banks) (HVAP), Master Docket No.: CV-
       964849, United States District Court, Eastern District of New York
   •   Hudson United Bank v. Chase, Docket No.: L-235-05, Superior Court of New Jersey,
       Hunterdon County
   •   Hughley v. Maryland Casualty Company, Case No.: 06-21428-CIV-ALTONAGA, United
       States District Court for the Southern District of Florida, Miami Division
   •   Hunt v. PacifiCare Life and Health Insurance Company, Case No.: 37-2009-00088839- CUIC-
       CTL
   •   Hutson v. Baptist Health, Case No.: CV 08-8221, Pulaski Circuit/County Court [Arkansas]
   •   Hutt v. Martha Stewart Living Omnimedia, Inc., Index No.: 651249/2012, Supreme Court of
       New York, County of New York
   •   In re ICG Communications, Inc. Securities Litigation, Civil Action No.: 00-cv-1864-
       REBBNB (Consolidated), United States District Court for the District of Colorado
   •   Ikuseghan v. MultiCare Health System, Case No.: 3:14-cv-05539-BHS, United States District
       Court for the Western District of Washington, Tacoma Division
   •   In re: InfoSonics Securities Litigation, Civil Action No.: 06-CV-1231-JLS (WMC), District
       Court for the Southern District of California
   •   In re ING Group, N.V. ERISA Litigation, Master File No.: 1:09-CV-00400-JEC, United States
       District Court, Northern District of Georgia, Atlanta Division
   •   In re International Business Machines Corp. Securities Litigation, Civil Action No.: 1:05-
       cv6279 (AKH), United States District Court, Southern District of New York
   •   International Commission on Holocaust Era Insurance Claims (ICHEIC)
   •   In re Iowa Ready-Mixed Concrete Antitrust Litigation, Case No.: 5:10-CV004038-MWB,
       United States District Court, Northern District of Iowa, Western Division
   •   In re J. Crew Group, Inc. Shareholders Lit., Case No.: 6043-CS, Chancery Court, State of
       Delaware
   •   In re JDS Uniphase Corporation ERISA Litigation, Master File No.: C 03-04743 CW, United
       States District Court, Southern District of West Virginia at Beckley
   •   Johansen v. Liberty Mutual Group Inc., Case No.: 1:15-cv-12920-ADB, United States District
       Court, District of Massachusetts, Boston Division
   •   Johansen v. One Planet Ops, Inc., Case No.: 2:16-cv-00121-ALM-EPD, United States District
       Court, Southern District of Ohio, Columbus Division
   •   Kalow & Springut, LLP v. Commence Corporation, Case No.: 07-3443 (FLW/JJH), United
       States District Court for the District of New Jersey
   •   Kay v. Wells Fargo & Company, Case No.: 07-01351 WHA, United States District Court,
       Northern District of California
   •   In re: King Pharmaceuticals, Inc. Securities Litigation, No.: 2:03-CV-77, United States
       District Court, Eastern District of Tennessee, Greeneville Division



   Verkhovskaya Resume                                                                  Page 17 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 32 of
                                       45


   •   Knapper v. Cox Communications Incorporated, Case No.: 2:17-cv-00913-SPL, United States
       District Court, District of Arizona, Phoenix Division
   •   Krakauer v. DISH Network, L.L.C., Civil Action No.: 1:14-cv-00333-CCE-JEP, United States
       District Court, Middle District of North Carolina
   •   Kreher v. City of Atlanta, Georgia, Case No.: 1:04-cv-2651, United States District Court,
       Northern District of Georgia
   •   Kubota v. Walker, Cause Number 06-02446, District Court of Dallas County, Texas, 95th
       Judicial District
   •   The Lafayette Life Insurance Company v. City of Menasha, Cause No.: 4:09-CV-64TLS- APR,
       United States District Court, Northern District of Indiana, Hammond Division (Lafayette)
   •   In re LDK Solar Securities Litigation, Master File No.: C 07-05182 WHA, United States
       District Court, Northern District of California
   •   In re Lear Corp. ERISA Litigation, Master File: 2:06-CV-11735 (AJT-VMM), United States
       District Court, Eastern District of Michigan
   •   Lehmann v. Ivivi Technologies, Inc., Docket No.: C-343-09, Superior Court of New Jersey,
       Bergen County, Chancery Division
   •   In re Lehman Brothers Equity/Debt Securities Litigation, Case No.: 09-MD-2017 (LAK),
       United States District Court, Southern District of New York
   •   In re Lernout & Hauspie Securities Litigation (Directors and FLV Settlements), Civil Action
       No.: 00-CV-11589 (PBS), United States District Court for the District of Massachusetts
   •   In re Lernout & Hauspie Securities Litigation (KPMG Settlement), Case No.: 04-CV-1738,
       United States District Court for the District of Massachusetts
   •   Lilly v. Oneida Ltd. Employee Benefits Admin. Comm., Case No.: 6:07-cv-00340 (NPM/ATB),
       United States District Court, Northern District of New York
   •   In re Limelight Networks, Inc. Securities Lit., Master File No.: CV07-01603, United States
       District Court, District of Arizona
   •   Lizama v. Medical Data Systems, Inc., Case No.: 2:16-cv-02773-WBS-CKD, United States
       District Court, Eastern District of California, Sacramento Division
   •   Lofton v. Verizon Wireless (VAW) LLC, Case No.: 4:13-cv-05665- YGR, United States District
       Court for the Northern District of California, Oakland Division
   •   Long v. Eschelon Telecom, Inc., File Number 27-CV-07-6687, Fourth Judicial District of the
       State of Minnesota, County of Hennepin
   •   The Louisiana Municipal Police Employees Retirement System v. Deloitte & Touche LLP, C.A.
       No.: 04-621 (LDW), United States District Court, Eastern District of New York
   •   Lushe v. Verengo Inc, Case No.: 2:13-cv-07632-AB-PJW, United States District Court, Central
       District of California, Western Division-Los Angeles
   •   Luster v. Green Tree Servicing LLC, Case No.: 1:14-cv-01763-ELR, United States District
       Court, Northern District of Georgia, Atlanta Division
   •   Mann & Company, PC v. C-Tech Industries, Inc., Civil Action No.: 1:08-cv-11312-RGS,
       United States District Court, District of Massachusetts Boston Division



   Verkhovskaya Resume                                                                   Page 18 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 33 of
                                       45


   •   Mann v. Lawyers Title Insurance Corporation, Case No.: 03 CH 15223, Circuit Court of Cook
       County, Illinois, County Department, Chancery Division
   •   Manopla et al v. Home Depot USA, Inc. et al, Case No.: 3:15-cv-01120-PGS-TJB, United
       States District Court, District of New Jersey, Trenton Division
   •   Mantzouris v. Scarritt Motor Group, Inc., Case No.: 8:03CV0015-T-30-MSS, United States
       District Court, Middle District of Florida, Tampa Division
   •   In re Marine Hose Antitrust Litigation (Bridgestone, Dunlop, Parker, Trelleborg, and
       Yokohama Settlements), Master Docket No.: 08-MDL-1888-Graham/Turnoff, United States
       District Court, Southern District of Florida, Miami Division
   •   In re Marsh ERISA Litigation, Master File No.: 04 cv 8157 (CM), United States District Court,
       Southern District of New York
   •   In re Martek Biosciences Corp. Securities Litigation, Civil Action No.: MJG 05-1224, United
       States District Court, District of Maryland, Northern Division
   •   Martin v. aaiPharma, Inc., Master File No: 7:04-CV-27-D, United States District Court,
       Eastern District of North Carolina
   •   Martin v. Dun & Bradstreet, Inc., Case No.: 1:12-cv-00215, United States District Court for
       the Northern District of Illinois
   •   Martin v. Foster Wheeler Energy Corporation, Case No.: 3:06-CV-00878, United States
       District Court, Central District of California
   •   In re Massey Energy Co. Securities Litigation, Civil Action No.: 5:10-cv-00689-ICB, United
       States District Court for the Northern District of California
   •   Mayer v. Administrative Committee of the Smurfit-Stone Container Corporation Retirement
       Plans, Case No.: 1:09-cv-02984, United States District Court, Northern District of Illinois
   •   Mayes v. The Geo Group, Inc., Case No.: 5:08-cv-248/RS/EMT, United States District Court,
       Northern District of Florida, Panama City Division
   •   Mayotte v. Associated Bank, N.A., Case No.: 2:07-CV-00033, United States District Court,
       Northern District of Florida, Panama City Division
   •   In re MBNA Corp. Securities Litigation, Case No.: 1:05-CV-00272-GMS (Cons.), United
       States District Court, District of Delaware
   •   Meadows v. Clearwater Bay Marketing, LLC, Cause No.: 49C01-0812-PL-054708, Marion
       Circuit Court, Civil Division, Marion County, Indiana
   •   Means v. River Valley Financial Bank, Cause No.: 49D12-0704-PL016504, Marion Superior
       Court, County of Marion, State of Indiana
   •   In re Merck & Co. Inc. Vytorin ERISA Litigation, Civil Action No.: 08-CV-1974 (DMC),
       United States District Court, District of New Jersey
   •   Merrimon v. UNUM Life Insurance Company of America, CIV. NO.: 2:10-cv-00447-NT,
       United States District Court, District of Maine
   •   In re Metavante Technologies, Inc. Shareholder Litigation, Consolidated Case No.: 09-
       CV5325 State of Wisconsin, Milwaukee County Circuit Court
   •   Mey v. Frontier Communications Corporation, Case No.: 3:13-cv-01191-MPS, United States
       District Court, District of Connecticut, New Haven Division


   Verkhovskaya Resume                                                                    Page 19 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 34 of
                                       45


   •   Mey v. Herbalife International, Inc., Civil Action No.: 01-C-263, Circuit Court of Ohio
       County, West Virginia
   •   Mey et al v. Honeywell International, Inc.et al., Case No.: 2:12-cv-01721, United States
       District Court Southern District of West Virginia, Charleston Division
   •   Mey v. Interstate National Dealer Services, Inc. et al, Case No.: 1:14-cv-01846-ELR, United
       States District Court, Northern District of Georgia, Atlanta Division
   •   Mey v. Venture Data, LLC, Case No.: 5:14-cv-00123-JPB-JPM, United States District Court,
       Northern District of West Virginia, Wheeling Division
   •   In re Micromuse, Inc. Securities Litigation, Case No.: C-04-0136 BZ, United States District
       Court, Northern District of California
   •   Milford & Ford Associates, Inc. v. Cell-Tek, LLC, C.A. NO.: 1:09-CV-11261-DPW, United
       States District Court, District of Massachusetts
   •   Milford & Ford Associates, Inc. v. American Consumer Shows, L.L.C., Case No.: 1:10-cv-
       11912-RGS, United States District Court, District of Massachusetts, Boston Division
   •   Miller v. Weltman, Weinberg & Reis Co., L.P.A., Docket No.: MID-L-006248-07, Superior
       Court of New Jersey, Law Division: Middlesex County
   •   In re: MK Resources Company Shareholders Litigation, C.A. Nos. 1692-VCS and 1598VCS,
       Court of Chancery, New Castle County, State of Delaware
   •   Mohamed v. American Motor Company, LLC et al, Case No.: 1:15-cv-23352-MGC, United
       States District Court, Southern District of Florida, Miami Division
   •   Montalvo v. Tripos, Inc., Case No.: 4:03CV995SNL, United States District Court, Eastern
       District of Missouri
   •   Moore v. The Hertz Corporation, 03-11772 Div. K, Circuit Court of the Thirteenth Judicial
       Circuit of State of Florida in and for Hillsborough, County Civil Division
   •   In re Morgan Asset Management, Inc. (Kelsoe and Weller Settlements), Administrative
       Proceeding File No.: 3-13847, United States of America Before the Securities and Exchange
       Commission
   •   Morrison v. MoneyGram International, Inc., Case No.: 08-CV-01121 (PJS/JJG), United States
       District Court for the District of Minnesota
   •   Mortgage Settlement Consumer Restitution Program (Foreclosure Restitution Program and
       Bank of America Victims Program)
   •   In re Motive, Inc. Securities Litigation, Civil Action No.: A-05-CV-923-LY and Case No.:
       A06-CA-017-LY, United States District Court, Western District of Texas
   •   Mozenter v. Nalco Holding Co., Case No.: 2011-MR-001043 (Cons.), Circuit Court of the
       Eighteenth Judicial Circuit
   •   Mulhern v. MacLeod d/b/a ABC Mortgage Company, Civil Action No.: 2005-01619,
       Commonwealth of Massachusetts
   •   Munday v. Navy Federal Credit Union, Case No.: 8:15-cv-01629-JLS-KES, United States
       District Court, Central District of California, Southern Division – Santa Ana
   •   In re: National City Corporation Securities, Derivative & ERISA Litigation, Case No.: 08-
       nc70000, United States District Court for the Northern District of Ohio, Eastern Division


   Verkhovskaya Resume                                                                   Page 20 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 35 of
                                       45


   •   Nguyen v. Vantiv LLC et al, Case No.: 3:15-cv-02436-LB, United States District Court,
       Northern District of California, San Francisco Division
   •   Norflet v. John Hancock Life Insurance Company, Civil No.: 3:04cv1099 (JBA), United States
       District Court, District of Connecticut
   •   In re Novamed, Inc. Shareholders Lit., Cons. C.A. No.: 6151-VCP, Delaware Chancery Court
   •   NSL Capital Management v. Gorman, Docket No.: C-48-08, Superior Court of New Jersey,
       Chancery Division, Monmouth County
   •   Nthenge v. Pressler and Pressler, LLP, Master File No.: C-00-1211-PH United States District
       Court for the Northern District of California
   •   In re: NX Networks Securities Litigation, Civil Action Nos. 00-CV-11850-JLT and 01-
       CV10377-JLT, United States District Court, District of Massachusetts
   •   Obermeyer v. MarineMax East, Inc., Case No.: 08-54007-CA-24, Circuit Court of the Eleventh
       Judicial Circuit in and for Miami-Dade County, Florida
   •   Olivo v. Homecomings Financial LLC, Index No.: 4625/06, Supreme Court of the State of New
       York, Nassau County
   •   Open MRI of Pinellas, Inc. v. Atlanta Casualty Insurance Company, Case No.: 03-7721,
       Circuit Court of the 13th Judicial Circuit in and for Hillsborough County, Florida
   •   Ori v. Fifth Third Bank and Fiserv, Inc., Case No.: 08-CV-00432-LA, United States District
       Court, Eastern District of Wisconsin
   •   In re: Ortiz v. Aurora Health Care, Inc., Case No.: 2:12-cv-00295-LA, United States District
       Court for the Eastern District of Wisconsin
   •   Osborn v. EMC Corporation, Case No.: C 04-00336 JSW, Northern District of California, San
       Francisco Division
   •   In re OSI Pharmaceuticals, Inc. Securities Litigation, Master File No.: 2:04-CV-05505-
       JSWDW, United States District Court, Eastern District of New York
   •   Otte v. Life Insurance Company of North America, Civ. No.: 09 CV 11537 RGS, United States
       District Court, District of New Hampshire
   •   Overby v. Tyco International Ltd., Case No.: 02-CV-1357-B, United States District Court,
       District of New Hampshire
   •   Ownby v. Citrus County, Florida, Case No.: 2004-CA-1840, Circuit Court of the Fifth Judicial
       Circuit of the State of Florida, in and for Citrus County, Civil Division
   •   In re: Pacific Gateway Exchange, Inc. Securities Litigation, Master File No.: C-00-1211- PJH,
       United States District Court for the Northern District of California
   •   Paliotto v. Johnny Rockets Group, Inc., 1:06-cv-02253-RCL, United States District Court for
       the District of Columbia (Washington, D.C.)
   •   In re Par Pharmaceutical Companies, Inc. Shareholders Litigation, C.A. No.: 7715-VCP,
       Court of Chancery of the State of Delaware
   •   In re Par Pharmaceutical Securities Litigation, Master File No.: 2:06-cv-03226 (ES)
       (SCM), United States District Court, District of New Jersey
   •   Parker v. American Medical Security Group, Inc., Civil Action File No.: 04-1-1980-42,
       Superior Court of Cobb County, State of Georgia

   Verkhovskaya Resume                                                                    Page 21 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 36 of
                                       45


   •   Parthiban v. GMAC Mortgage Corporation, SACV05-768-ODW (MLGx), United States
       District Court, Central District of California, Southern Division
   •   Paskowitz v. Ernst & Young, LLP (Motive, Inc.), Civil Action No.: A-08-CA-188-LY, United
       States District Court for the Western District of Texas, Austin Division
   •   Patel v. Baluchi's Indian Restaurant, Civ. Action No.: 08 CIV 9985 (RJS)(THK), United States
       District Court, Southern District of New York
   •   Payson v. Capital One Home Loans, LLC (FLSA and KWPA Settlements), Case No.: 07-
       CV2282-JTM/DWB, United States District Court for the District of Kansas at Kansas City
   •   Pension Trust Fund for Operating Engineers v. Assisted Living Concepts, Inc., Case No.:
       12CV-884-JPS, United States District Court, Eastern District of Wisconsin
   •   Pereira v. Foot Locker, Inc., Civil Action No.: 07-CV-2157-JCJ, United States District Court,
       Eastern District of Pennsylvania
   •   Perez v. Rent-A-Center, Inc., C.A. File No.: 01-CIV-7593, Superior Court of New Jersey, Law
       Division: Camden County
   •   Pettway v. Harmon Law Offices, P.C., Civil Action No.: 03-10932-RGS, United States District
       Court, District of Massachusetts
   •   In re: PFF Bancorp, Inc. ERISA Litigation, No.: CV 08-01093-SVW (PLAx), United States
       District Court, Central District of California
   •   Pickett v. Triad Financial Corporation, Docket No.: MID-L-007727-05, Superior Court of
       New Jersey, Middlesex County
   •   In Re: Platinum and Palladium Commodities Litigation, Master File No.: Civ 3617 (WHP),
       United States District Court, Southern District of New York
   •   Police and Fire Retirement System of the City of Detroit, Plymouth County Retirement System
       v. SafeNet, Inc., Case No.: 06 Civ. 5797 (PAC)
   •   Pollitt v. DRS Towing, LLC, No.: 3:10-cv-1285, United States District Court of New Jersey
   •   In re Potash Antitrust Litigation (II), MDL Dkt. No.: 1996, No.: 1:08-CV-6910, United States
       District Court for the Northern District of Illinois
   •   Premier Open MRI, LLC v. Progressive American Ins. Co., Case No.: 04-00021, Circuit Court
       for the Thirteenth Judicial Circuit in and for Hillsborough County, Florida
   •   Project HEART: Holocaust Era Asset Restitution Taskforce
   •   Provo v. China Organic Agriculture, Inc., Case No.: 08-cv-10810, United States District Court,
       Southern District of New York
   •   Puritan Budget Plan, Inc. v. Amstar Insurance Company, Case No.: 04-10428, Circuit Court of
       the 17th Judicial Circuit in and for Broward County, Florida
   •   Quaak v. Dexia, S.A., No.: 03-CV-11566, United States District Court, District of
       Massachusetts
   •   Ragsdale v. SanSai USA, Inc., Case Number 07-cv-1246 WQH (CAB), United States District
       Court, Southern District of California
   •   Ramirez v. GreenPoint Mortgage Funding, Inc., Case No.: 08-CV-00369 TEH, United States
       District Court for the Northern District of California



   Verkhovskaya Resume                                                                     Page 22 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 37 of
                                       45


   •   Raspante v. Harris Interactive et al., C.A. 9148-VCP, Court of Chancery, State of Delaware
   •   Raul v. Western Liberty Bancorp, Case No.: A-12-668865-B, District Court of Clark County,
       Nevada
   •   In re RBC Dain Rauscher Overtime Litigation, Master File: 06-03093 JRT-FLN, United States
       District Court, District of Minnesota
   •   In re RCN Corporation ERISA Litigation, Master File No.: 04-CV-5068 (FLW), United States
       District Court, District of New Jersey
   •   In re Ready-Mixed Concrete Antitrust Litigation, Case No.: 1:05-cv-00979-SEB-VSS, United
       States District Court for the Southern District of Indiana, Indianapolis Division
   •   In re Reliant Securities Litigation, Civil Action No.: H-02-1810 (CONSOLIDATED), United
       States District Court, Southern District of Texas, Houston Division
   •   In re RenaissanceRe Holdings Ltd. Securities Litigation, Master No.: 1:05-cv-06764-WHP,
       United States District Court, Southern District of New York
   •   In re R.H. Donnelley Corp. ERISA Litigation, Case No.: 09-CV-07571 (RWG/MTM), United
       States District Court, Northern District of Illinois
   •   Rice-Redding et al v. Nationwide Mutual Insurance Company, Case No.: 1:16-cv-03634-
       WMR, United States District Court, Northern District of Georgia, Atlanta Division
   •   Rolark v. Lawyers Title Insurance Corporation, Case No.: 03 CH 13789, Circuit Court of Cook
       County, Illinois County Department, Chancery Division
   •   Rubin v. MF Global, Ltd., Case No.: 08 Civ. 2233 (VM,) United States District Court, Southern
       District of New York
   •   Rupp v. Thompson, Court File No.: C5-03-347, State of Minnesota District Court, County of
       Lyon, Fifth Judicial District
   •   S. Parker Hardware Mfg. Corp. v. AT&T Corp., Docket No.: BER-L-162-06, Superior Court
       of New Jersey, Bergen County
   •   Saint Pete MRI v. Hartford, Case No.: 10-03925, Circuit Court of the Thirteenth Judicial
       Circuit in and for Hillsborough County, Florida
   •   Saint Pete MRI v. Auto Club South Insurance Company, Case No.: 10-CA-013134, Circuit
       Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida
   •   Sam v. White, Cause No.: 49D06-1006-PL-027492, State of Indiana, Marion Superior Court
       No.: 6, Civil Division
   •   Santos v. Silver, Docket No.: MID-L-08188-07, Superior Court of New Jersey, Middlesex
   •   Scher v. Oxford Health Plans, Inc., AAA No.: 11 193 00548 05, American Arbitration
       Association
   •   In re Schering-Plough Corp. Enhance ERISA Litigation, Civil Action No.: 08-CV-1432
       (DMC), United States District Court, District of New Jersey
   •   Schmitz v. Liberty Mutual Insurance Company, Civil Action No.: 4:08-cv-02945, United States
       District Court for the Southern District of Texas Houston Division
   •   In re Scottish Re Group Securities Litigation, Master File No.: 06-cv-5853 (SAS), United
       States District Court, Southern District of New York



   Verkhovskaya Resume                                                                    Page 23 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 38 of
                                       45


   •   In re Sears, Roebuck & Co. ERISA Litigation, Case No.: 02-C-8324, United States District
       Court, Northern District of Illinois
   •   SEC v. Anderson, Civil Action No.: 05-1128 (D. Minn.)
   •   SEC v. The BISYS Group, Inc., Civil Action No.: 07-cv-04010-KMK, United States District
       Court, Southern District of New York
   •   SEC v. Gen-See Capital Corporation and Richard S. Piccoli, Civil Action 09-cv-00014S,
       United States District Court, Western District of New York
   •   SEC v. RenaissanceRe Holdings Ltd., Case No.: 1:07-cv-00865 RWS, United States District
       Court, Southern District of New York
   •   In re SEC v. Rockford Funding Group, Docket 1:09-cv-10047-PGG, United States District
       Court, Southern District of New York
   •   In re SEC v. Take-Two Interactive Software, Inc., Civil Action No.: 09-cv-03113, United States
       District Court, Southern District of New York
   •   SEC v. Tecumseh Holdings Corporation, 03 Civ. 5490 (SAS), United States District Court,
       Southern District of New York
   •   SEC v. Value Line, Inc., A.P. File No.: 3-13675, Securities and Exchange Commission
   •   SEC v. WexTrust Capital, LLC, Case No.: 08-cv-7104 (DC), United States District Court,
       Southern District of New York
   •   SEC v. Zomax, Inc., Civil Action No.: 04-1155 (DWF/SRN), United States District Court,
       District of Minnesota
   •   Serino v. Kenneth Lipper v. PricewaterhouseCoopers, LLP, Index No.: 04/602106, Supreme
       Court of the State of New York, County of New York
   •   In re Sexy Hair Concepts, LLC, Case No.: 1:10-bk-25919-GM, United States Bankruptcy
       Court for the Central District of California, San Fernando Valley Division
   •   In re SFBC International Securities & Derivative Litigation, Case No.: 2:06-cv-000165- SRC,
       United States District Court, District of New Jersey
   •   Shane v. Edge, Case No.: 3:10-CV-50089, United States District Court for the Northern
       District of Illinois, Northern Division
   •   Sheikh v. Maxon Hyundai, Inc., Docket No: L-000476-09, Superior Court of New Jersey,
       Union County
   •   Silke v. Irwin Mortgage Corporation, Cause No.: 49D03-0304-PL-000697, State of Indiana,
       Marion Superior Court, Civil Division
   •   In re SLM Corporation Securities Litigation, Case No.: 08-Civ-1029 (WHP), United States
       District Court, Southern District of New York
   •   Smith v. Mill-Tel, Inc., Case No.: 08-CV-2016-JAR/JPO, United States District Court, District
       of Kansas, at Kansas City
   •   Smolkin v. Leviton Manufacturing Co., Inc., Case No.: 03-C-04-008929, Circuit Court for
       Baltimore County
   •   Soden v. East Brunswick Buick-Pontiac-GMC, Inc., Docket Nos. L-2510-03 and L-5617- 03,
       Superior Court of New Jersey, Middlesex County



   Verkhovskaya Resume                                                                     Page 24 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 39 of
                                       45


   •   Sokoloski v. Stewart Title Guaranty Company Settlement, Case No.: 3:08-cv-00236-AWT,
       United States District Court, District of Connecticut
   •   Sonoda v. Amerisave, Case No.: CV11-01803-EMC, United States District Court for the
       Northern District of California, San Francisco Division
   •   Southeast Texas Medical Associates, LLP v. VeriSign, Inc., Case No.: 1-05-CV-035550,
       Superior Court of the State of California, County of Santa Clara
   •   Special Situations Fund III, L.P. v. Quovadx, Inc., Case No.: 04-cv-01006-RPM, United States
       District Court for the District of Colorado
   •   State of New York v. SKS Associates, LLC, IAS Part 58, Index No.: 400908/12, Supreme Court
       of the State of New York, County of New York
   •   Steele v. GE Money Bank, Case No.: 08-CV-1880 United States District Court for the Northern
       District of Illinois
   •   Stein v. Pactiv Corporation, Case No.: 10-CH-35455, Circuit Court of Cook County, Illinois,
       County Department, Chancery Division
   •   Stein v. Monterey Financial Services Inc. et al, Case No.: 2:13-cv-01336-AKK, United States
       District Court, Northern District of Alabama, Southern Division
   •   In re Sterling Financial Corporation Merger Litigation, No.: 13-2-03848-4 (Cons.), Superior
       Court of Washington in and for Spokane County
   •   In re: Sterling Financial Corporation Securities Class Action, Civil Action No.: 07-2171,
       United States District Court, Eastern District of Pennsylvania
   •   Stoffels v. SBC Communications, Inc., Case No.: 5:05-CA-00233-WWJ, United States District
       Court for the Western District of Texas, San Antonio Division
   •   In re Stone & Webster, Inc. Securities Litigation, Civil Action No.: 00-CV-10874-RWZ,
       United States District Court, District of Massachusetts
   •   In re: Supervalu, Inc. Securities Litigation, Civil Action No.: 02-CV-1738 (JEL/JGL), United
       States District Court, District of Minnesota
   •   In re Suprema Specialties, Inc. Securities Litigation, Master File No.: 02-168 (WHW), United
       States District Court, District of New Jersey
   •   Sutterfield v. Carney, Case No.: C-04-0893 BZ, United States District Court, Northern District
       of California
   •   Swope v. Credit Management, LP, Case No.: 4:12-cv-00832-CDP, United States District
       Court, Eastern District of Missouri, St. Louis Division
   •   In re Symbol Technologies, Inc. Securities Litigation, Case No.: 02-CV-1383 (LDW), United
       States District Court, Eastern District of New York
   •   In re Take-Two Interactive Securities Litigation and SEC v. Brant, No.: 1:06-cv-00803- RJS,
       United States District Court, Southern District of New York
   •   Taylor v. McKelvey (Monster Worldwide, Inc.), Civil Action No.: 06-cv-8322 (AKH), United
       States District Court, Southern District of New York
   •   In re TD Banknorth Shareholders Litigation, Consolidated C.A. No.: 2557-VCL, Court of
       Chancery of the State of Delaware
   •

   Verkhovskaya Resume                                                                     Page 25 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 40 of
                                       45


   •   In re Ticketmaster Entertainment Shareholder Litigation, Case No.: BC407677, Superior
       Court for the State of California, County of Los Angeles, Central Civil West
   •   In re: Tyson Foods, Inc. Securities Litigation, Civil Action No.: 01-425-SLR, United States
       District Court for the District of Delaware
   •   Ultra Open MRI Corporation v. Hartford Casualty Insurance Company, Case No.: 07-
       CA009132, Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County,
       Florida, Civil Division
   •   Ultra Open MRI Corporation v. Nationwide Assurance Company, Case No.: 03-010725,
       Thirteenth Judicial Circuit Court in and for Hillsborough County, Florida, Division H
   •   United Consumer Financial Services Company v. William Carbo v. A&M Merchandising, Inc.,
       Case No.: L-3438-02, Superior Court of New Jersey, Law Division: Hudson County
   •   Valley National Bank v. Cahn, Docket No.: L-0504-04, Superior Court of New Jersey, Law
       Division, Mercer County
   •   Valuepoint Partners, Inc. v. ICN Pharmaceuticals, Inc., Case No.: SACV 03-989 DOC (Anx),
       United States District Court, Central District of California
   •   In re Vaso Active Pharmaceuticals Derivatives Lit., Master Docket No.: 04-10792 (RCL)
       (Consolidated Derivative Action), United States District Court, District of Massachusetts
   •   In re Vaso Active Pharmaceuticals Securities Litigation, Master Docket No.: 04-10708 (RCL),
       United States District Court, District of Massachusetts
   •   Veal v. Crown Auto Dealerships, Inc., Case No.: 8:04-cv-0323-T-27 MSS, United States
       District Court, Middle District of Florida, Tampa Division
   •   In re Viisage Technology, Inc. Securities Litigation, Civil Action No.: 05-cv-10438-MLW,
       United States District Court, District of Massachusetts
   •   In re VisionAmerica, Inc. Securities Litigation, Master File No.: 3-00-0279, United States
       District Court, Middle District of Tennessee, Nashville Division
   •   Von Friewalde v. Boeing Aerospace Operations, Inc., C.A. No.: SA06CA0236-OG, United
       States District Court for the Western District of Texas, San Antonio Division
   •   In re Vonage Initial Public Offering (IPO) Securities Litigation, Docket No.: 07-CV-177
       (FLW/TJB), United States District Court, District of New Jersey
   •   Walker v. Hill Wallack LLP, Case No.: MID-L-003480-08, Superior Court of New Jersey,
       Middlesex County, Law Division
   •   Walter v. Level 3 Communications, Inc., Civil Action No.: 09-cv-0658-REB-CBS, United
       States District Court, District of Colorado
   •   Ward v. Flagship Credit Acceptance LLC, Case No.: 2:17-cv-02069-MMB, United States
       District Court, Eastern District of Pennsylvania, Philadelphia Division
   •   In re Warner Chilcott Limited Securities Litigation, Case No.: 06-CV-11515-WHP, United
       States District Court, Southern District of New York
   •   Warren v. Orkin Exterminating Company, Inc., Civil Action No.: 01-1-8395-35, Superior
       Court of Cobb County, State of Georgia
   •   Wells v. DTD Enterprises, Inc., Case No.: L-9012-07, Superior Court of New Jersey,
       Middlesex County, Law Division


   Verkhovskaya Resume                                                                   Page 26 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 41 of
                                       45


   •   Brown v. Wells Fargo & Company, Case No.: 11-1362 (JRT/JJG), United States District Court,
       District of Minnesota
   •   Wenger v. Brunswick Buick Pontiac GMC, Inc. and Soden v. East Brunswick Buick Pontiac GMC
       Inc., Docket Nos. L-2510-03 and L-5617-03, Superior Court of New Jersey, Middlesex County
   •   Wenger v. Cardo Inc., et al., Docket No.: MID-L-4924-07, Superior Court of New Jersey,
       Middlesex County: Law Division
   •   Wenger v. Freehold Subaru, LLC, Civil Action, Docket No.: MON-L-4003-10, Superior Court
       of New Jersey, Monmouth County – Law Division
   •   West v. California Service Bureau, Inc., Case No.: 4:16-cv-0324-YGR, United States District
       Court, Northern District of California, Oakland Division
   •   Williams v. CBE Group, Case No.: 2:11-cv-3680-PS, United States District Court, District of
       New Jersey
   •   Wisniak v. Mirant Americas Generation, LLC, Civil Action No.: 1:03-CV-2049-BBM, United
       States District Court for the Northern District of Georgia, Atlanta Division
   •   Wyatt v. El Paso Corporation, Civil Action No.: H-02-2717, United States District Court,
       Southern District of Texas, Houston Division
   •   Yarviv v. AT&T Corp., Docket No.: SOM-L-272-05, Superior Court of New Jersey, Law
       Division: Somerset County
   •   Yates v. Checkers Drive-in Restaurants, Inc. et al, Case No.: 1:17-cv-09219, United States
       District Court, Northern District of Illinois, Chicago Division
   •   Yingling, et al. v. eBay, Inc., C 09 01733 JW (PVT), United States District Court, Northern
       District of California, San Jose Division
   •   Yost v. First Horizon, Civil Action No.: 08-02293, United States District Court, Western
       District of Tennessee
   •   Young v. Heimbuch, Case No: CV10-8914 ODW (MANx), United States District Court,
       Central District of California
   •   Youngman v. A&B Insurance and Financial, Case No.: 6:16-cv-01478-CEM-GJK, United
       States District Court, Middle District of Florida, Orlando Division
   •   In re: YRC Worldwide, Inc. ERISA Litigation, Case No.: 2:09-cv-02953, United States District
       Court, District of Kansas
   •   Zametkin v. Fidelity Management & Research Company, No.: 1:08-cv-10960-MLW, United
       States District Court, District of Massachusetts
   •   Zeidel v. Mozeo, LLC, Case No.: 1:13-cv-06989, United States District Court, Northern District
       of Illinois, Chicago Division
   •   Zelnick v. Citation Homes, Inc., Case No.: 413861, Superior Court of California, County of San
       Mateo
   •   Zilhaver v. UnitedHealth Group Incorporated, No.: 06-C-2237, United States District Court,
       District of Minnesota
   •   In re Zomax, Inc. Securities Litigation, Case No.: 05-cv-01128, United States District Court,
       District of Minnesota



   Verkhovskaya Resume                                                                     Page 27 of 27
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 42 of
                                       45




                    EXHIBIT B
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 43 of
                                       45


   Verkhovskaya Expert Testimony at Deposition or Trial (Past Four Years)
         a. Abante Rooter & Plumbing, Inc. v. Alarm.com, Inc. and Alarm.com Holdings, Inc., No.
            15-06314 (N.D. Cal.)
         b. Biringer v. First Family Ins., Inc., No. 14-00566 (N.D. Fla.)
         c. Cordoba et al v. DIRECTV, LLC., No. 15-03755 (N.D. Ga.)
         d. Drayton v. Toyota Motor Credit Corporation, No. 16-00046 (M.D. Fla.)
         e. Duchene v. Westlake Services, LLC, No. 13-01577 (W.D. Pa.)
         f. Garcia vs. Target Corporation, No. 16-20727 (S.D. Fla.)
         g. Gilmore v. USCB Corporation, No. 17-00119 (M.D. Ga.)
         h. Goins v. Palmer Recovery Attorneys, PLLC, No. 17-00654 (M.D. Fla.)
         i. Heidarpour v. Central Payment Co LLC, No. 15-00139 (M.D. Ga.)
         j. Hopkins v. Modernize, Inc., No. 17-40087 (D. Mass.)
         k. Hossfeld v. Compass Bank, et al., No. 16-02017 (N.D. Ala.)
         l. In re: Monitronics Int’l, Inc. TCPA Litigation, No. 13-02493 (N.D. W. Va.)
         m. Johansen v. HomeAdvisor, Inc., One Planet Ops Inc., No. 16-00121 (S.D. Ohio)
         n. Johnson v. Navient Solutions, Inc., No. 15-00716 (S.D. Ind.)
         o. Johnson v. Comodo Group, Inc., and Comodo CA, Inc., No 16-004469 (D. N.J.)
         p. Krakauer v. DISH Network, LLC, No. 14-00333 (M.D. N.C.)
         q. Luster v. Green Tree Servicing LLC, No. 14-01763 (N.D. Ga.)
         r. Manopla et al v. Home Depot USA, Inc. et al., No. 15-01120 (D. N.J.)
         s. McMillion v. Rash Curtis & Associates, No. 16-03396 (N.D. Cal.)
         t. Mey v. Frontier Communications Corporation, No. 13-cv-01191 (D. Conn.)
         u. Morris v. SolarCity Corp., No. 15-05107 (D. Cal.)
         v. Pieterson v Wells Fargo Bank, N.A., No. 17-02306 (N.D. Cal.)
         w. Reyes v. BCA Financial Services, Inc., No. 16-24077 (S.D. Fla.)
         x. Roberts v. Wyndham International, Inc. et al., No. 12-05083 (N.D. Cal.)
         y. Slovin v. Sunrun, Inc. et al., No. 15-05340 (N.D. Cal.)
         z. Tomeo v. Citigroup Inc., No. 13-04046 (N.D. Ill.)
         aa. West v. California Service Bureau, Inc., No. 16-03124 (N.D. Cal.)
         bb. Winters v. Capital One Bank (USA) N.A., et al., No. 17-01178 (C.D. Cal.)
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 44 of
                                       45




                    EXHIBIT C
Case 9:18-cv-81004-RKA Document 68-28 Entered on FLSD Docket 07/05/2019 Page 45 of
                                       45
